Exhibit 10.1


EXECUTION VERSION




SECOND AMENDMENT TO CREDIT AGREEMENT
This SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of March 14, 2018 (this
“Amendment”), is made by and among ATHENE HOLDING LTD., an exempted company
incorporated under the laws of Bermuda (“AHL”), ATHENE LIFE RE LTD., an exempted
company incorporated under the laws of Bermuda (“Athene Life Re”), ATHENE USA
CORPORATION, an Iowa corporation (“AUSA”, together with AHL and Athene Life Re,
collectively, the “Initial Borrowers”), ATHENE ANNUITY RE LTD., an exempted
company incorporated under the laws of Bermuda (“Athene Annuity Re” and,
together with the Initial Borrowers, the “Borrowers” and individually, each a
“Borrower”), the Lenders party hereto, and CITIBANK, N.A., as administrative
agent for the Lenders under the Amended Credit Agreement defined below (in such
capacity, the “Administrative Agent”).
RECITALS
WHEREAS, reference is made to (a) that certain Credit Agreement, dated as of
January 22, 2016 (as amended by the First Amendment to Credit Agreement dated as
of June 29, 2016 and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the Second
Amendment Effective Date (as defined below), the “2016 Credit Agreement” and, as
amended and supplemented hereby, the “Amended Credit Agreement”; capitalized
terms used herein but not otherwise defined shall have the meanings assigned to
such terms in the Amended Credit Agreement), by and among the Initial Borrowers,
the Lenders from time to time party thereto and the Administrative Agent and (b)
that certain Guaranty, dated as of January 22, 2016 by and among the Initial
Borrowers and the Administrative Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Guaranty”);
WHEREAS, the Initial Borrowers have created Athene Annuity Re, a newly organized
reinsurance company under the laws of Bermuda;    
WHEREAS, the Initial Borrowers have requested, pursuant to Section 10.01 of the
2016 Credit Agreement, that (i) the 2016 Credit Agreement be amended to join
Athene Annuity Re as a borrower thereunder and to make certain other updates
thereto and (ii) the Guaranty be amended to join Athene Annuity Re as a
guarantor thereunder;
WHEREAS, Athene Annuity Re desires to become a “Borrower” under the Credit
Agreement and a “Guarantor” under the Guaranty; and
WHEREAS, upon the terms and subject to the conditions set forth herein, the
Required Lenders have agreed to (i) amend the 2016 Credit Agreement to join
Athene Annuity Re as a borrower thereunder and to make certain other updates
thereto and (ii) amend the Guaranty to join Athene Annuity Re as a guarantor
thereunder;




--------------------------------------------------------------------------------

Exhibit 10.1


NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
Section 1.Amendment. The Borrowers, the Administrative Agent and the Required
Lenders agree that the 2016 Credit Agreement is, effective as of the Second
Amendment Effective Date, hereby amended pursuant to Section 10.01 of the 2016
Credit Agreement, to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the Credit Agreement attached as Annex A
hereto.


Section 2.Conditions to Effectiveness. This Amendment shall become effective on
the date (the “Second Amendment Effective Date”) on which the following
conditions precedent are satisfied (or waived by the Required Lenders):
(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified and each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent:
(i)counterparts of this Amendment that, when taken together, bear the signatures
of the Borrowers, the Administrative Agent and the Required Lenders;
(ii)a Note executed by Athene Annuity Re in favor of each Lender requesting a
Note in writing;
(iii) an amended and restated Guaranty executed by the Borrowers;
(iv) such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrowers
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment, the Amended Credit
Agreement and the other Loan Documents;
(v)such documents and certifications as the Administrative Agent may reasonably
require to evidence that the Borrowers are duly organized or formed, validly
existing and in good standing in their respective jurisdictions of organization;
(vi) customary opinions of Sidley Austin LLP and Conyers Dill & Pearman, each
counsel to the Borrowers, addressed to the Administrative Agent and each Lender;
(vii)a certificate signed by a Responsible Officer of each Borrower certifying
that the representations and warranties in Section 3 of this Amendment are true
and correct;
(viii)the documentation and other information reasonably requested by the
Lenders in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act; and
(ix) a letter from CT Corporation System, currently located at 111 8th Avenue,
New York, New York, 10011, indicating its consent to appointment by Athene
Annuity Re as its agent to receive service of process as specified in Section
10.14(e) of the Amended Credit Agreement; and




--------------------------------------------------------------------------------

Exhibit 10.1


(b)any reasonable and documented fees required to be paid on or before the
Second Amendment Effective Date pursuant to the Loan Documents, including the
fees and expenses of Fried, Frank, Harris, Shriver and Jacobson LLP as counsel
to the Administrative Agent and the Lenders, shall have been paid.


Section 3.Representations and Warranties. Each of the Borrowers represent and
warrant to the Administrative Agent and the Lenders, as of the Second Amendment
Effective Date, that:


(a)the representations and warranties of the Borrowers contained in the Amended
Credit Agreement, amended and restated Guaranty and each other Loan Document are
true and correct in all material respects (except with respect to those
representations and warranties which are qualified by materiality or Material
Adverse Effect, which are true and correct in all respects) as of the Second
Amendment Effective Date with the same effect as if such representations and
warranties had been made on and as of such date, except that any such
representation or warranty which is expressly made only as of a specified date
are only true and correct in all material respects (except that those
representations and warranties which are qualified by materiality or Material
Adverse Effect shall be true and correct in all respects) as of such date; and
(b)after giving effect to this Amendment, no Default or Event of Default has
occurred or is continuing.


Section 4.Force and Effect. Except as expressly set forth herein, this Amendment
shall not, by implication or otherwise, limit, impair, constitute a waiver of,
or otherwise affect the rights and remedies of the Lenders or the Administrative
Agent under the 2016 Credit Agreement, Guaranty or any of the other Loan
Documents, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the 2016
Credit Agreement, Guaranty or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect. This
Amendment shall apply and be effective only with respect to the provisions of
the 2016 Credit Agreement or Guaranty specifically referred to herein (including
the attachment hereto). This Amendment shall apply and be effective only for
this single instance, and is not intended to waive compliance with any provision
of the 2016 Credit Agreement, Guaranty or any other Loan Document for future
periods. After the Second Amendment Effective Date, each reference in the 2016
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, and each reference in the other Loan Documents to the 2016
Credit Agreement (including, without limitation, by means of words like
“thereunder,” “thereof” and words of like import), shall mean and be a reference
to the Amended Credit Agreement, and this Amendment and the 2016 Credit
Agreement shall be read together and construed as a single instrument. This
Amendment shall constitute a “Loan Document” for all purposes of the Amended
Credit Agreement and the other Loan Documents.


Section 5.Expenses. As and to the extent provided in Section 10.04 of the
Amended Credit Agreement, the Borrowers agree to reimburse the Administrative
Agent for




--------------------------------------------------------------------------------

Exhibit 10.1


reasonable and documented out-of-pocket expenses incurred by them in connection
with this Amendment.


Section 6.Counterparts; Integration. This Amendment may be executed in
counterparts (and by different parties hereto in separate counterparts), each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Amendment by telecopy or other electronic imaging means (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Amendment. This Amendment, together with the 2016 Credit Agreement and the
other Loan Documents, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.


Section 7. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (i) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (ii) the parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
Section 8.Governing Law. This Amendment and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Amendment and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
New York.


Section 9.Jurisdiction, Waiver of Jury Trial, Etc. The provisions set forth in
Section 10.14 and 10.15 of the Amended Credit Agreement apply to this Amendment
mutatis mutandis.


Section 10.Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------

Exhibit 10.1






IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.
ATHENE HOLDING LTD.
By: /s/ Frank Gillis    
Name:    Frank Gillis
Title:    Executive Vice President


ATHENE LIFE RE LTD.
By: /s/ Adam Laing    
Name:    Adam Laing
Title:    Chief Financial Officer




ATHENE USA CORPORATION
By: /s/ Erin Kuhl    
Name:    Erin Kuhl
Title:    VP, Controller and Treasurer




ATHENE ANNUITY RE LTD.
By: /s/ Natasha Scotland Courcy    
Name:    Natasha Scotland Courcy
Title:    Secretary




--------------------------------------------------------------------------------

Exhibit 10.1








CITIBANK, N.A., as Administrative Agent and a Lender
By: /s/ Michael Vondriska    
Name:    Michael Vondriska
Title:    Vice President






--------------------------------------------------------------------------------

Exhibit 10.1




Royal Bank of Canada, as a Lender
By: /s/ Brij Grewal    
Name:    Brij Grewal
Title:    Authorized Signatory


SunTrust Bank, as a Lender
By: /s/ Will Jantzen    
Name:    Will Jantzen
Title:    Vice President


BMO Harris Bank N.A., as a Lender
By: /s/ Benjamin Mlot    
Name:    Benjamin Mlot
Title:    Vice President


JPMORGAN CHASE BANK, N.A., as a Lender
By: /s/ James S. Mintzer
Name:    James S. Mintzer
Title:    Executive Director




--------------------------------------------------------------------------------

Exhibit 10.1


Bank of America, N.A., as a Lender
By: /s/ Derek Miller
Name:    Derek Miller
Title:    Vice President


Wells Fargo Bank, National Association, as a Lender
By: /s/ Kimberly Shaffer
Name:    Kimberly Shaffer
Title:    Managing Director


U.S. Bank National Association, as a Lender
By: /s/ Bonnie S. Wiskowski
Name:    Bonnie S. Wiskowski
Title:    Senior Vice President


BARCLAYS BANK PLC, as a Syndication Agent and a Lender
By: /s/ Nick Guzzardo
Name:    Nick Guzzardo
Title:    Assistant Vice President






--------------------------------------------------------------------------------

Exhibit 10.1


The Royal Bank of Scotland plc, as a Lender
By: /s/ James Ashe
Name:    James Ashe
Title:    Vice President, Client Management


Credit Suisse AG, Cayman Islands Branch, as a Lender
By: /s/ Doreen Barr
Name:    Doreen Barr
Title:    Authorized Signatory


By: /s/ Andrew Griffin
Name:    Andrew Griffin
Title:    Authorized Signatory


Goldman Sachs Bank USA, as a Lender
By: /s/ Chris Lam
Name:    Chris Lam
Title:    Authorized Signatory






--------------------------------------------------------------------------------

Exhibit 10.1




BNP Paribas, as a Lender
By: /s/ Michael Albanese
Name:    Michael Albanese
Title:    Managing Director


By: /s/ Marguerite L. Lebon
Name:    Marguerite L. Lebon
Title:    Vice President


Deutsche Bank AG New York Branch, as a Lender
By: /s/ Sanjeev Punjabi
Name:    Sanjeev Punjabi
Title:    Managing Director


By: /s/ Virginia Cosenza
Name:    Virginia Cosenza
Title:    Vice President






--------------------------------------------------------------------------------

Exhibit 10.1






Annex A
Amended Credit Agreement
[See attached]








--------------------------------------------------------------------------------


Exhibit 10.1


018 ANNEX A
EXECUTION VERSION
CREDIT AGREEMENT
dated as of January 22, 2016
as amended as of June 29, 2016 and as of March 14, 2018
among
ATHENE HOLDING LTD.,
ATHENE LIFE RE LTD.,
and
ATHENE USA CORPORATION, and
ATHENE ANNUITY RE LTD., 
as Borrowers,
The Lenders FROM TIME TO TIME Party Hereto,
CITIBANK, N.A.,
as Administrative Agent,
BARCLAYS BANK PLC
and
ROYAL BANK OF CANADA,
as Syndication Agents,
and
BMO HARRIS BANK, N.A.,
DEUTSCHE BANK SECURITIES INC.,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents


_____________________________________
CITIGROUP GLOBAL MARKETS INC.,
BARCLAYS BANK PLC,
RBC CAPITAL MARKETS,
BMO CAPITAL MARKETS,
DEUTSCHE BANK SECURITIES INC.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Managers





--------------------------------------------------------------------------------

Exhibit 10.1






 
TABLE OF CONTENTS
 
 
 
 
 
Page


 
ARTICLE I
 
 
 
Definitions and Accounting Terms
 
 
 
 
 
 
Section 1.01
Defined Terms
 
1


Section 1.02
Other Interpretive Provisions
 
24


Section 1.03
Accounting Terms
 
25


Section 1.04
Rounding
 
25


Section 1.05
Times of Day
 
25


Section 1.06
Timing of Payment or Performance
 
25


 
 
 
 
 
ARTICLE II
 
 
 
The Commitments and Loans
 
 
Section 2.01
Loans
 
2526


Section 2.02
Borrowings, Conversions and Continuations of Loans
 
26


Section 2.03
Prepayments
 
27


Section 2.04
Termination or Reduction of Commitments
 
28


Section 2.05
Repayment of Loans
 
28


Section 2.06
Interest
 
28


Section 2.07
Fees
 
29


Section 2.08
Computation of Interest and Fees
 
29


Section 2.09
Evidence of Debt
 
29


Section 2.10
Payments Generally; Administrative Agent’s Clawback
 
30


Section 2.11
Sharing of Payments by Lenders
 
31


Section 2.12
Defaulting Lenders
 
32


 
 
 
 
 
ARTICLE III
 
 
 
Taxes, Yield Protection and Illegality
 
 
Section 3.01
Taxes
 
33


Section 3.02
Illegality
 
37


Section 3.03
Inability to Determine Rates
 
38


Section 3.04
Increased Costs; Reserves on Eurodollar Rate Loans
 
38


Section 3.05
Compensation for Losses
 
40


Section 3.06
Mitigation Obligations; Replacement of Lenders
 
40


Section 3.07
Survival
 
41


 
 
 
 
 
ARTICLE IV
 
 
 
Conditions Precedent
 
 
Section 4.01
Conditions to Effectiveness
 
41


Section 4.02
Conditions to all Borrowings
 
42


 
 
 
 
 
ARTICLE V
 
 
 
Representations and Warranties
 
 
Section 5.01
Existence, Qualification and Power
 
43


Section 5.02
Authorization; No Contravention
 
43


Section 5.03
Governmental Authorization; Other Consents
 
43







--------------------------------------------------------------------------------

Exhibit 10.1


Section 5.04
Execution and Delivery; Binding Effect
 
44


Section 5.05
Financial Statements; No Material Adverse Effect
 
44


Section 5.06
Litigation
 
44


 
Table of Contents (cont.)
 
 
Section 5.07
Property
 
44


Section 5.08
Taxes
 
45


Section 5.09
Subsidiaries
 
45


Section 5.10
Disclosure
 
45


Section 5.11
Compliance with Laws
 
45


Section 5.12
ERISA Compliance.
 
45


Section 5.13
Environmental Matters
 
46


Section 5.14
Margin Regulations
 
46


Section 5.15
Investment Company Act
 
46


Section 5.16
Anti-Corruption Laws and Sanctions
 
4647


 
 
 
 
 
ARTICLE VI
 
 
 
Affirmative Covenants
 
 
Section 6.01
Financial Statements and Statutory Statements
 
47


Section 6.02
Certificates; Other Information
 
48


Section 6.03
Notices
 
4950




Section 6.04
Preservation of Existence, Etc.
 
50


Section 6.05
Maintenance of Properties
 
50


Section 6.06
Maintenance of Insurance
 
50


Section 6.07
Payment of Obligations
 
5051


Section 6.08
Compliance with Laws
 
51


Section 6.09
Books and Records
 
51


Section 6.10
Inspection Rights
 
51


Section 6.11
Use of Proceeds
 
51


 
 
 
 
 
ARTICLE VII
 
 
 
Negative Covenants
 
 
Section 7.01
Indebtedness
 
52


Section 7.02
Liens
 
53


Section 7.03
Fundamental Changes; Dispositions of Equity Interests of Material Subsidiaries
 
56


Section 7.04
Restricted Payments
 
57


Section 7.05
Transactions with Affiliates
 
5758


Section 7.06
Certain Restrictive Agreements
 
58


Section 7.07
Use of Proceeds
 
5859


Section 7.08
Change in Nature of Business; Passive Holding Company
 
59


Section 7.09
Financial Covenants
 
59


 
 
 
 
 
ARTICLE VIII
 
 
 
Events of Default and Remedies
 
 
Section 8.01
Events of Default
 
59


Section 8.02
Remedies Upon Event of Default
 
6162


Section 8.03
Application of Funds
 
62


 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.1


 
ARTICLE IX
 
 
 
Administrative Agent
 
 
Section 9.01
Appointment and Authority
 
6263


Section 9.02
Rights as a Lender
 
6263


Section 9.03
Exculpatory Provisions
 
63


 
Table of Contents (cont.)
 
 
Section 9.04
Reliance by Administrative Agent
 
64


Section 9.05
Delegation of Duties
 
64


Section 9.06
Resignation and Removal of Administrative Agent
 
6465


Section 9.07
Non-Reliance on Administrative Agent and Other Lenders
 
6566


Section 9.08
No Other Duties, Etc.
 
6566


Section 9.09
Administrative Agent May File Proofs of Claim
 
66


 
 
 
 
 
ARTICLE X
 
 
 
Miscellaneous
 
 
Section 10.01
Amendments, Etc.
 
6667


Section 10.02
Notices; Effectiveness; Electronic Communication
 
6768


Section 10.03
No Waiver; Cumulative Remedies; Enforcement
 
6970


Section 10.04
Expenses; Indemnity; Damage Waiver
 
70


Section 10.05
Payments Set Aside
 
7172


Section 10.06
Successors and Assigns
 
72


Section 10.07
Treatment of Certain Information; Confidentiality
 
7677


Section 10.08
Right of Setoff
 
77


Section 10.09
Interest Rate Limitation
 
7778


Section 10.10
Counterparts; Integration
 
78


Section 10.11
Survival of Representations and Warranties
 
78


Section 10.12
Severability
 
7879


Section 10.13
Replacement of Lenders
 
7879


Section 10.14
Governing Law; Jurisdiction; Etc.
 
79


Section 10.15
Waiver of Jury Trial
 
81


Section 10.16
No Advisory or Fiduciary Responsibility
 
81


Section 10.17
Electronic Execution of Assignments and Certain Other Documents
 
8182


Section 10.18
USA PATRIOT Act
 
8182


Section 10.19
Judgment Currency
 
82


Section 10.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
 
8283





Schedules:
Schedule 2.01
-    Commitments and Applicable Percentages

Schedule 5.09
-    Subsidiaries

Schedule 7.01
-    Existing Debt

Schedule 7.02
-    Existing Liens

Schedule 10.02
-    Administrative Agent’s Office; Certain Addresses for Notices





--------------------------------------------------------------------------------

Exhibit 10.1


Table of Contents (cont.)


Exhibits:
Exhibit A
-    Form of Loan Notice

Exhibit B
-    Form of Note

Exhibit C
-    Form of Compliance Certificate

Exhibit D
-    Form of Assignment and Assumption

Exhibit E-1
-    Form of U.S. Tax Compliance Certificate

Exhibit E-2
-    Form of U.S. Tax Compliance Certificate

Exhibit E-3
-    Form of U.S. Tax Compliance Certificate

Exhibit E-4
-    Form of U.S. Tax Compliance Certificate

Exhibit F
-    Form of Guaranty







--------------------------------------------------------------------------------


Exhibit 10.1








CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of January 22, 2016
among ATHENE HOLDING LTD., an exempted company incorporated under the laws of
Bermuda (“AHL”), ATHENE LIFE RE LTD., an exempted company incorporated under the
laws of Bermuda (“Athene Life Re”), and ATHENE USA CORPORATION, an Iowa
corporation (“AUSA”), and ATHENE ANNUITY RE LTD., an exempted company
incorporated under the laws of Bermuda (“Athene Annuity Re” and, together with
AHL and, Athene Life Re, and AUSA collectively, the “Borrowers” and
individually, a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and CITIBANK, N.A.,
as Administrative Agent.
The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein. Accordingly, in consideration of the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:


“Accounting Change” has the meaning specified in Section 1.03(b).
“Act” has the meaning specified in Section 10.18.
“Administrative Agent” means Citibank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
acceptable to the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Citibank in its capacity as the
Administrative Agent, Citigroup Global Markets Inc.), and the partners,
officers, directors, employees, agents and advisors of such Persons and
Affiliates.
“Aggregate Commitment Reduction Notice” has the meaning specified in Section
2.04(a).




--------------------------------------------------------------------------------

Exhibit 10.1


“Aggregate Commitments” means, as of the date of any determination, the
Commitments of all of the Lenders then in effect. As of the date hereof, the
Aggregate Commitments equal $1,000,000,000.
“Agreement” means this Credit Agreement.
“AHL” has the meaning specified in the introductory paragraph hereto.
“AHL Fully-Diluted Voting Equity” has the meaning specified in the definition of
“Change of Control”.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrowers or their respective Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Insurance Regulatory Authority” means, with respect to any Regulated
Insurance Company, the insurance commission or similar Governmental Authority
located in the jurisdiction in which such Regulated Insurance Company is
domiciled.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.12. If the commitment of each Lender to make Loans has
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
Pricing Level
Debt Rating
Eurodollar Rate+
Base Rate+
Commitment Fee
1
≥ A-
1.125%
0.125%
0.150%
2
BBB+
1.375%
0.375%
0.175%
3
BBB
1.625%
0.625%
0.225%
4
BBB-
2.000%
1.000%
0.300%
5
< BBB-
2.500%
1.500%
0.500%



Initially, the Applicable Rate shall be set at Pricing Level 3. Thereafter, each
change in the Applicable Rate resulting from a change in the Debt Rating shall
be effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.




2

--------------------------------------------------------------------------------

Exhibit 10.1


“Arrangers” means Citigroup Global Markets Inc., Barclays Bank PLC, RBC Capital
Markets1, BMO Capital Markets, Deutsche Bank Securities Inc. and Wells Fargo
Securities, LLC, in their capacities as joint lead arrangers and joint book
managers.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
“Athene Annuity Re” has the meaning specified in the introductory paragraph
hereto.
“Athene Life Re” has the meaning specified in the introductory paragraph hereto.
“Audited Financial Statements” means the audited consolidated balance sheets of
AHL and its Subsidiaries as of December 31, 2014 and 2013, and the related
consolidated statements of income, comprehensive income, equity and cash flows
of AHL and its Subsidiaries for each of the three years in the period ended
December 31, 2014, prepared in accordance with GAAP, including the notes
thereto, in each case as most recently delivered prior to the date hereof.
“AUSA” has the meaning specified in the introductory paragraph hereto.
“Availability Period” means the period from and including the Effective Date to
the earliest of (i) the Commitment Termination Date, (ii) the date of
termination of the Aggregate Commitments pursuant to Section 2.04 and (iii) the
date of termination of the commitment of each Lender pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Rate plus 1/2 of 1%, (ii) the rate of interest in
effect for such day as publicly announced from time to time by Citibank as its
“prime rate” and (iii) the Eurodollar Rate for a term of one month plus 1.00%.
The “prime rate” is a rate set by Citibank based upon various factors including
Citibank’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Citibank shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


1RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates.


3

--------------------------------------------------------------------------------

Exhibit 10.1


“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (ii) in the case of any limited
liability company, the board of managers of such Person or the board of
directors or the board of managers of the managing member of such Person, as the
case may be, (iii) in the case of any partnership, the board of directors or
board of managers of the general partner of such Person and (iv) in any other
case, the functional equivalent of the foregoing.
“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by the Lenders pursuant to Section 2.01.
“Business Day” means any day that is not a Saturday, Sunday or other day which
is a legal holiday under the laws of the State of New York or of Bermuda or is a
day on which banking institutions in the State of New York or in Bermuda are
authorized or required by Law to close; provided that, when used in connection
with a Eurodollar Rate Loan, the term “Business Day” means any such day that is
also a day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank market.
“Capital and Surplus” means, for any Insurance Subsidiary as of any date, the
total statutory capital and surplus (or any successor line item description that
contains the same information) as shown in its Statutory Statement, or an amount
determined in a consistent manner for any date other than one as of which a
Statutory Statement was prepared.
“Capital Lease” of any Person means any lease of (or other arrangement conveying
the right to use) property (whether real, personal or mixed) by such Person as
lessee which would, in accordance with GAAP as in effect as of the date hereof,
be required to be accounted for as a capital lease on the balance sheet of such
Person.
“Capitalized Lease Obligations” means, as of any date of determination in
respect of any Capital Lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any Law; (ii) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority; or (iii) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Change of Control” means the occurrence of any of the following events or
series of events:


4

--------------------------------------------------------------------------------

Exhibit 10.1


(i)at any time AHL shall cease, directly or indirectly, to own and control
legally and beneficially 100% of the issued and outstanding Equity Interests of
each of Athene Life Re and, AUSA and Athene Annuity Re on a Fully-Diluted Basis;
(for the avoidance of doubt, subject to the ability of Athene Life Re, AUSA and
Athene Annuity Re to merge, dissolve, liquidate, consolidate or make certain
Dispositions, in each case in accordance with the requirements set forth in
Section 7.03);
(ii)prior to a Qualifying IPO, any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of a greater
percentage of the Voting Securities of AHL, calculated on a Fully-Diluted Basis
(the “AHL Fully-Diluted Voting Equity”), than that owned by the Sponsor Group;
or
(iii)at any time after a Qualifying IPO, any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of a
greater percentage of the AHL Fully-Diluted Voting Equity than the greater of
(x) that percentage owned by the Sponsor Group and (y) 40% of the AHL
Fully-Diluted Voting Equity.


“Citibank” means Citibank, N.A. and its successors.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrowers pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Commitment Termination Date” means January 22, 2021; provided, however, that if
such date is not a Business Day, the Commitment Termination Date shall be the
next preceding Business Day.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Conflicts Committee” means the Conflicts Committee of AHL organized and acting
in accordance with the byelaws of AHL and the Conflicts Committee Provisions.
“Conflicts Committee Provisions” means the relevant provisions of the “Conflicts
Committee Charter” and the “Conflicts Committee Procedures” of AHL in each case
as in effect on the date hereof or as such charter or procedures may be amended
or otherwise modified from time to time; provided that if any amendment or
modification thereof is materially adverse to the interests of the Lenders, AHL
shall obtain the prior written consent of the Required Lenders before giving
effect to such amendment or modification.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.




5

--------------------------------------------------------------------------------

Exhibit 10.1


“Consolidated Adjusted Capitalization” means, as of any date of determination,
the sum of (i) Consolidated Adjusted Debt as of such date plus (ii) Consolidated
Net Worth as of such date plus, without duplication, (iii) the Hybrid Securities
Allowed Amount as of such date.
“Consolidated Adjusted Debt” means, as of any date of determination, (i)
Consolidated Total Debt as of such date minus (ii) Consolidated Operating Debt
as of such date.
“Consolidated Debt to Capitalization Ratio” means, as of any date of
determination, the ratio of (i) Consolidated Adjusted Debt as of such date to
(ii) Consolidated Adjusted Capitalization as of such date.
“Consolidated Net Worth” means, as of any date of determination, the
consolidated shareholders’ equity of AHL and its Subsidiaries as of such date
determined in accordance with GAAP but excluding (i) any accumulated other
comprehensive income balance according to FASB ASC 220 and (ii) any unrealized
gains or losses relating to the component of DIG B 36 derivatives associated
with funds withheld or modified coinsurance reinsurance treaties, other than
investments associated with such treaties which are listed on Schedule BA of the
applicable ceding company’s or assuming reinsurer’s Statutory Statement.
“Consolidated Operating Debt” means, as of any date of determination, all Debt
of AHL and its Subsidiaries that constitutes Operating Debt, determined on a
consolidated basis as of such date.
“Consolidated Total Assets” means at any date the total consolidated assets of
AHL and its Subsidiaries, determined on a consolidated basis as of such date.
“Consolidated Total Debt” means, as of any date of determination, all Debt of
AHL and its Subsidiaries, determined on a consolidated basis as of such date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
(i)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;
(ii)without duplication, all non-contingent obligations (and, for purposes of
Section 7.01 and Section 8.01(e), all contingent) obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under letters of
credit (both standby and commercial), bankers’ acceptances, bank guaranties and
similar instruments;
(iii)any obligations (contingent or otherwise) of a Borrower or any Material
Subsidiary under any Swap Contract other than obligations (contingent or
otherwise) existing or arising under any Swap Contract entered into in the
ordinary course of business (A) to hedge or mitigate risks to which such
Borrower or such Subsidiary is exposed in the conduct of its business or the
management of its liabilities and not for speculative purposes, (B) which
are income generation


6

--------------------------------------------------------------------------------

Exhibit 10.1


transactions made in accordance with the income generation transaction rules set
forth in the Purposes and Procedures Manual of the NAIC Securities Valuation
Office, as such rules are in effect at the time of the transaction or (C) to
replicate assets that would be admissible on the balance sheet of any insurance
company organized under the laws of one of the states of the United States of
America in accordance with the replication synthetic asset transaction rules set
forth in the Purposes and Procedures Manual of the NAIC Securities Valuation
Office, as such rules are in effect at the time of the applicable transaction;
(iv)all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and accrued expenses
payable and accruals for payroll, in each case, in the ordinary course of
business);
(v)all obligations (A) all obligations of such Person under conditional sale or
other title retention agreements relating to property purchased by such Person
to the extent of the value of such property (other than customary reservations
or retentions of title under agreements with suppliers entered into in the
ordinary course of business) and (B) Debt of others secured by a Lien on, or
payable out of the proceeds of production from, any property or asset of such
Person, whether or not such obligation is assumed by such Person; provided that
the amount of any such Debt of others that constitutes Debt of such Person
solely by reason of this clause (v)(B) shall not for purposes of this Agreement
exceed the greater of the fair market value of the properties or assets subject
to such Lien and the amount of Debt secured thereby;
(vi)all Capitalized Lease Obligations;
(vii)all obligations of such Person to purchase securities or other property
which arise out of or in connection with the sale of the same or substantially
similar securities or property or any loans incurred by such Person which are
principally secured by securities;
(viii)all obligations of such Person in respect of Disqualified Equity
Interests;
(ix)the Debt of any other Person (including any partnership in which such Person
is general partner and any unincorporated joint venture in which such Person is
a joint venturer) to the extent such Person would by virtue of such Person’s
ownership interest in such other Person be liable therefor under applicable Law
or any agreement or instrument to which it is a party, except to the extent the
terms of such Debt and provide that such Person shall not be liable therefor;
and
(x)all Guarantees of such Person in respect of any of the foregoing;
provided that, except for purposes of Section 7.01 and Section 8.01(e), “Debt”
shall exclude an aggregate amount of obligations in respect of Hybrid Securities
up to (but not exceeding) the Hybrid Securities Allowed Amount. The amount of
any Limited Recourse Debt of any Person shall be equal to the lesser of (x) the
aggregate principal amount of such Limited Recourse Debt for which such Person
provides credit support constituting Debt and (y) the fair market value of any
assets securing such Debt or to which such Debt is otherwise recourse. The
amount of any Swap Contract shall be its Swap Termination Value. For the
avoidance of doubt, notes issued by a special purpose trust formed solely to
hold Funding Agreements and to issue funding agreement backed notes shall not be
deemed to be Debt of AHL or its Subsidiaries for purposes of this Agreement if
the obligations under such notes are Non-Recourse Debt with respect to the
Borrowers and each of their respective Subsidiaries (other than the Regulated
Insurance Company that issued such Funding Agreements to the extent of the
obligations under such Funding Agreements).


7

--------------------------------------------------------------------------------

Exhibit 10.1




“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, rehabilitation, insolvency,
reorganization, or similar debtor relief Laws of the United States, Bermuda or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Debt Ratings” means, as of any date of determination, the ratings as determined
by Fitch and S&P (collectively, the “Debt Ratings”) of AHL’s non-credit-enhanced
(except with respect to any Guarantee), senior unsecured long-term debt or, if
such ratings are not available, the issuer default rating or issuer credit
rating, as applicable, of AHL by Fitch and S&P; provided that: (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Ratings for Pricing Level 1 being the highest and the Debt
Ratings for Pricing Level 5 being the lowest); (b) if there is a split in Debt
Ratings of more than one level, then the Pricing Level that is one level lower
than the Pricing Level of the higher Debt Rating shall apply; (c) if AHL has
only one Debt Rating, the Pricing Level that is one level lower than that of
such Debt Rating shall apply; and (d) if AHL does not have any Debt Rating,
Pricing Level 5 shall apply.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2.00% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.00% per annum.
“Defaulting Lender” means at any time, subject to Section 2.12(b), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make a Loan or make any other payment due
hereunder (each, a “funding obligation”), unless such Lender has notified the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding have not been satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing), (ii) any Lender that has notified the Administrative Agent or the
Borrowers in writing, or has stated publicly, that it does not intend to comply
with its funding obligations hereunder, unless such writing or statement states
that such position is based on such Lender’s good faith determination that one
or more conditions precedent to funding cannot be satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing or public statement), (iii) any Lender that has, for
three or more Business Days after written request of the Administrative Agent or
the Borrowers, failed to confirm in writing to the Administrative Agent and the
Borrowers that it will comply with its prospective funding obligations hereunder
(provided that such Lender will cease to be a Defaulting Lender pursuant to this
clause (iii) upon the Administrative Agent’s and the Borrowers’ receipt of such
written confirmation), (iv) any Lender with respect to which a Lender Insolvency
Event has occurred and is continuing with respect to such Lender or its Parent
Company or (v) any Lender that has become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts


8

--------------------------------------------------------------------------------

Exhibit 10.1


or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any of clauses (i) through (iv)
above will be conclusive and binding absent manifest error, and such Lender will
be deemed to be a Defaulting Lender (subject to Section 2.12(b)) upon
notification of such determination by the Administrative Agent to the Borrowers
and the Lenders.
“Designated Special Purpose Subsidiary” means a Subsidiary that is a special or
limited purpose entity utilized in connection with transactions to reduce
regulatory capital requirements applicable to any Regulated Insurance Company
related to (i) NAIC Regulation XXX or AXXX or other similar life reserve
requirements promulgated by the Applicable Insurance Regulatory Authority or
(ii) closed blocks of policies established in connection with prior
demutualization transactions.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any issuance of Equity Interests by a Subsidiary of such
Person), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (i) matures or is mandatorily redeemable (other than solely for Equity
Interests that are not Disqualified Equity Interests), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (ii) is redeemable in cash at the option of the
holder thereof, in whole or in part, (iii) provides for the scheduled payments
of dividends in cash, or (iv) is or becomes on a scheduled date or at the option
of the holder thereof convertible into or exchangeable for Debt or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case of clauses (i) through (iv), prior to the date that is 91 days after the
Commitment Termination Date; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of employees of any Borrower or any
Subsidiary or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by a Borrower or its Subsidiary in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
“Dollar” and “$” mean lawful money of the United States.
“EEA Financial Institution” means (i) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (ii) any entity established in an EEA Member Country
which is a parent of an institution described in clause (i) of this definition,
or (iii) any financial institution established in an EEA Member Country which is
a subsidiary of an institution described in clauses (i) or (ii) of this
definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


9

--------------------------------------------------------------------------------

Exhibit 10.1


“Effective Date” means the date on which this Agreement becomes effective in
accordance with Section 4.01.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and 10.06(b)(v) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).
“Embargoed Jurisdiction” means any country or territory that is the subject of a
comprehensive embargo under applicable Sanctions, as modified from time to time
by relevant Governmental Authorities.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or binding
governmental restrictions, including all common law, relating to pollution and
the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
“Equity Interests” means, as to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code or Section 302 of ERISA).
“ERISA Event” means: (i) a Reportable Event with respect to a Pension Plan; (ii)
the failure by any Borrower or ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules or the filing of an application for
the waiver of the minimum funding standards under the Pension Funding Rules;
(iii) the incurrence by any Borrower or ERISA Affiliate of any liability
pursuant to Section 4063 or 4064 of ERISA or a cessation of operations with
respect to a Pension Plan within the meaning of Section 4062(e) of ERISA; (iv) a
complete or partial withdrawal by any Borrower or ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization or insolvent (within the meaning of Title IV of ERISA); (v) the
filing of a notice of intent to terminate a Pension Plan under, or the treatment
of a Pension Plan amendment as a termination under, Section 4041 of ERISA;
(vi) the institution by the PBGC of proceedings to terminate a Pension Plan;
(vii) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (viii) the determination that any Pension Plan is in at-risk
status (within the meaning of Section 430 of the Code or Section 303 of ERISA)
or that a Multiemployer Plan is in endangered or critical status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (ix) the imposition
or incurrence of any material liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Borrower or ERISA Affiliate; (x) the engagement by any Borrower or ERISA
Affiliate in a transaction that could be subject to Section 4069 or Section
4212(c)


10

--------------------------------------------------------------------------------

Exhibit 10.1


of ERISA; or (xi) the imposition of a lien upon any Borrower pursuant to Section
430(k) of the Code or Section 303(k) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Illegality Event” has the meaning specified in Section 3.02.
“Eurodollar Rate” means:
(i)for any Interest Period as to any Eurodollar Rate Loan, (A) the rate per
annum determined by the Administrative Agent to be the offered rate which
appears on the page of the Reuters Screen which displays an average London
interbank offered rate administered by the ICE Benchmark Administration (or any
other Person which takes over the administration of that rate) (such page
currently being LIBOR01 or LIBOR02 page) (the “ICE Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, (B) in the event the rate referenced in the preceding
clause (A) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the ICE
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period or (C) in the event the rates referenced in
the preceding clauses (A) and (B) are not available, the rate which results from
interpolating on a linear basis between (x) the applicable ICE Rate for the
longest period (for which that ICE Rate is available) which is less than such
Interest Period and (y) the applicable ICE Rate for the shortest period (for
which that ICE Rate is available) which exceeds such Interest Period, each
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period; and
(ii)when used with respect to clause (iii) of the definition of “Base Rate”
only, as of any date of determination, (A) the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the ICE Rate for deposits in Dollars being
delivered in the London interbank market for a term of one month commencing on
such date, determined as of approximately 11:00 a.m. (London, England time) two
Business Days prior to such date, (B) in the event the rate referenced in the
preceding clause (A) does not appear on such page or service or if such page or
service shall cease to be available, the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
the ICE Rate for deposits in Dollars being delivered in the London interbank
market for a term of one month commencing on such date or (C) in the event the
rates referenced in the preceding clauses (A) and (B) are not available, the
rate which results from interpolating on a linear basis between (x) the
applicable ICE Rate for the longest period (for which that ICE Rate is
available) which is less than a term of one month and (y) the applicable ICE
Rate for the shortest period (for which that ICE Rate is available) which
exceeds a term of one month, each determined as of approximately 11:00 a.m.
(London, England time) two Business Days prior to such date; provided that, if
such date is not a Business Day, the rate under this clause (ii) for such date
shall be the rate determined in accordance with this clause (ii) for the
immediately preceding Business Day;
provided that in no case shall the Eurodollar Rate be less than 0.00% per annum.


11

--------------------------------------------------------------------------------

Exhibit 10.1


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (i) of the definition of “Eurodollar Rate”.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (A) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 10.13) or (B) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (iii) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (iv) any U.S. federal withholding Taxes
imposed pursuant to FATCA.
“Existing Credit Agreement” means the Credit Agreement dated as of September 20,
2013 among AHL, Athene Life Re, AUSA and Citibank, N.A., as administrative
agent, as amended or otherwise modified prior to the date of this Agreement.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental agreement
with respect thereto, and any agreement entered into pursuant to Section
1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (ii) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Citibank on
such day on such transactions as determined by the Administrative Agent;
provided, however, that if the Federal Funds Rate as set forth above shall be
less than 0.00% per annum at any time, the “Federal Funds Rate” for purposes
hereof shall be deemed to be 0.00% per annum at such time.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.
“Fee Letters” means the fee letters dated as of November 25, 2015 among AHL,
certain of the Arrangers and the Lenders party thereto.


12

--------------------------------------------------------------------------------

Exhibit 10.1


“Financial Officer” means, as to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
“First Amendment” means the First Amendment to Credit Agreement, dated as of
June 29, 2016, by and among the AHL, Athene Life Re, AUSA, the Lenders party
thereto and the Administrative Agent.
“Fitch” means Fitch Ratings, Inc.
“Foreign Lender” means (i) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (ii) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.
“Fully-Diluted Basis” means, for purposes of determining the aggregate amount of
issued and outstanding Equity Interests of a Person, the issued and outstanding
Equity Interests of such Person assuming the conversion and exercise of all
outstanding warrants, options or other rights for the purchase or acquisition of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person and all
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests).
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Agreement” means any agreement for a Regulated Insurance Company to
accept and accumulate funds and to make one or more payments at future dates in
amounts that are not based on mortality or morbidity contingencies of the Person
to whom such agreement is issued.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means any nation or government, or state or political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body (including any Applicable Insurance Regulatory
Authority), court, administrative tribunal central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (i) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (A) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (B) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (C) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor


13

--------------------------------------------------------------------------------

Exhibit 10.1


so as to enable the primary obligor to pay such Debt or other obligation or
(ivD) entered into for the purpose of assuring in any other manner the obligee
in respect of such Debt or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part) or (Dii) any Lien on any assets of such Person securing any Debt or
other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Debt to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guaranty” means the amended and restated Guaranty made by the Borrowers in
favor of the Administrative Agent and the Lenders, substantially in the form of
Exhibit F.
“Hybrid Securities” means, at any time, trust preferred securities, deferrable
interest subordinated debt securities, mandatory convertible debt or other
hybrid securities issued by any Borrower or any Subsidiary.
“Hybrid Securities Allowed Amount” means, at any date, the lesser of (i) the
aggregate Hybrid Securities Amount for all Hybrid Securities and (ii) 15.0% of
Consolidated Adjusted Capitalization at such date.
“Hybrid Securities Amount” means, with respect to any Hybrid Security, the
principal amount (which principal amount may be a portion of the aggregate
principal amount) of such Hybrid Security that is accorded equity treatment by
S&P at the time of issuance thereof.
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (ii) to the extent not otherwise described
in clause (i), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Ineligible Assignee” means a Person disclosed by the Borrowers (i) on a list of
competitors identified to the Administrative Agent (which shall promptly provide
the identity of any such competitors to the Lenders) as updated from time to
time by the Borrowers and approved by the Administrative Agent (which approval
shall not be unreasonably withheld, conditioned or delayed), (ii) on a list of
other Persons identified and accepted by the Administrative Agent prior to the
Effective Date and (iii) an Affiliate of a Person described in the foregoing
clause (ii) if such Affiliate is identified in writing by name by the Borrowers
to the Administrative Agent (which shall promptly provide the identity of such
Affiliate to the Lenders); provided that, no Person disclosed by the Borrowers
to the Administrative Agent after the Effective Date pursuant to clauses (i) and
(iii) shall be deemed an “Ineligible Assignee” for any purpose hereunder until
the fifth Business Day following such disclosure.
“Information” has the meaning specified in Section 10.07.
“Insurance Business” shall mean one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance.


14

--------------------------------------------------------------------------------

Exhibit 10.1


“Insurance Subsidiary” means any (i) Regulated Insurance Company and (ii) direct
or indirect Subsidiary of such a Subsidiary.
“Interest Payment Date” means (i) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Commitment Termination
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates, and
(ii) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Commitment Termination Date.
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, three or six months (or
twelve months if consented to by all of the Lenders) thereafter, as selected by
the applicable Borrower in its Loan Notice; provided that:
(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(ii)any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)no Interest Period shall extend beyond the Commitment Termination Date.
“IRS” means the United States Internal Revenue Service.
“Judgment Currency” has the meaning specified in Section 10.19.
“Judgment Currency Conversion Date” has the meaning specified in Section 10.19.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.


15

--------------------------------------------------------------------------------

Exhibit 10.1




“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.
“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever in the nature of a security interest (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).
"Limited Recourse Debt" means with respect to any Person, Debt of such Person as
to which either (i) the maximum aggregate amount of such Person's liability is
limited to an amount less than the amount of such Debt or (ii) as to which the
recourse of the creditor holding such Debt for payment of such Debt is limited
to the assets securing such Debt.
“Loan” has the meaning specified in Section 2.01.
“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, each Note, the Guaranty and the Fee Letters.
“Loan Notice” means a notice of (i) a Borrowing, (ii) a conversion of Loans from
one Type to the other or (iii) a continuation of Eurodollar Rate Loans pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
“Margin Stock” means margin stock within the meaning of Regulation T,
Regulation U or Regulation X.
“Market Disruption Event” has the meaning specified in Section 3.03.
“Master Agreement” means any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement, together with any
related schedules.
“Material Adverse Effect” means: (i) a material adverse effect on the
operations, business, properties or financial condition of AHL and its
Subsidiaries taken as a whole; (ii) a material impairment of the ability of the
Borrowers, taken as a whole, to perform their obligations under the Loan
Documents; (iii) a material adverse effect on the legality, validity, binding
effect or enforceability against any Borrower of any Loan Document to which it
is a party; or (iv) a material adverse effect on the rights, remedies and
benefits available to, or conferred upon, the Administrative Agent or any Lender
under any Loan Documents, taken as a whole.
“Material Insurance Subsidiary” means (i)(A) Athene Annuity & Life Assurance
Company, a Delaware corporation and (B) Athene Annuity and Life Company, a stock
life insurance company organized under the laws of Iowa, and (ii) any other
Insurance Subsidiary (whether existing on or acquired or formed after the
Effective Date) organized under the laws of the United States or any political
subdivision thereof (a “U.S. Insurance Subsidiary”) having Capital and Surplus,
calculated excluding the value of its investment in any other U.S. Insurance
Subsidiary of AHL, equal to 10% or more of the sum total of the Capital and


16

--------------------------------------------------------------------------------

Exhibit 10.1


Surplus of all of AHL's U.S. Insurance Subsidiaries, with the Capital and
Surplus of each U.S. Insurance Subsidiary being added to the sum excluding the
value of its investment in any other U.S. Insurance Subsidiary of AHL.
“Material Subsidiary” means, subject to Section 6.02, (i) a Subsidiary whose
total assets (determined on a consolidated basis in accordance with GAAP for
such Subsidiary and its direct and indirect Subsidiaries) are in excess of 10%
of the Consolidated Total Assets of AHL and its Subsidiaries (based upon and as
of the date of delivery of the most recent consolidated financial statements of
AHL furnished pursuant to Section 4.01(a)(viii), Section 6.01(i) or Section
6.01(ii), as applicable), or (ii) any other Subsidiary of AHL that has been
designated by AHL to the Administrative Agent as a Material Subsidiary in
accordance with Section 6.02(i)(cC) or otherwise (until such designation is
revoked in writing by AHL).
“Maximum Rate” has the meaning specified in Section 10.09.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan with respect to which any Borrower or any
ERISA Affiliate is a contributing sponsor which has two or more contributing
sponsors (including any Borrower or ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“NAIC” means the National Association of Insurance Commissioners.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non-Recourse Debt” means with respect to any Person, Debt if, but only if: (i)
such Person (A) provides no credit support of any kind for such Debt (including
any undertaking, agreement or instrument that would constitute Debt) and (B) is
not directly or indirectly liable as a guarantor or otherwise for such Debt; and
(ii) no default with respect to such Debt would permit upon notice, lapse of
time or both any holder of any other Debt (other than the Loans) of such Person
to declare a default on such other Debt or cause the payment thereof to be
accelerated or payable prior to its stated maturity.
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Obligation Currency” has the meaning specified in Section 10.19.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person


17

--------------------------------------------------------------------------------

Exhibit 10.1


as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding. Without limiting the foregoing, the
Obligations include (i) the obligation to pay principal, interest, charges,
expenses, fees, indemnities and other amounts payable by any Borrower under any
Loan Document and (ii) the obligation of any Borrower to reimburse any amount in
respect of any of the foregoing that the Administrative Agent or any Lender, in
each case in its sole discretion, may elect to pay or advance on behalf of such
Borrower.
“Operating Debt” means, as to any Person at a particular time, without
duplication, all of the following to the extent constituting Debt:
(i)if such Person is a Regulated Insurance Company, Debt of such Person borrowed
or issued in the ordinary course of business (A) evidenced by, or arising under,
surplus notes issued in connection with one or more Regulatory Capital
Transactions, (B) owing to a Federal Home Loan Bank (x) under a liquidity
facility provided by a Federal Home Loan Bank or (y) in respect of long-term
community investment advances and (C) under Funding Agreements;
(ii)if such Person is a Regulated Insurance Company that is a Designated Special
Purpose Subsidiary, Debt of such Person incurred in the ordinary course of
business in connection with one or more Regulatory Capital Transactions;
(iii)Debt of such Person incurred in the ordinary course of business to the
extent such Debt is excluded from financial leverage by both S&P and Moody’s in
their evaluation of such Person and is treated as a hybrid capital instrument by
both S&P and Moody’s in their evaluation of such Person;
(iv)Debt or other obligations that are consolidated on the balance sheet of such
Person solely as a result of the obligor under such Debt being deemed a
“Variable Interest Entity” under FASB ASC 810 if such Debt or other obligations
are Non-Recourse Debt with respect to the Borrowers and each of their respective
Subsidiaries;
(v)to the extent that a reimbursement obligation in respect thereof is not yet
due, obligations under letters of credit, bank guarantees and similar
instruments (A) issued for the account of any Designated Special Purpose
Subsidiary in connection with one or more Regulatory Capital Transactions if
such Debt is Non-Recourse Debt with respect to the Borrowers and each of their
respective Subsidiaries other than such Designated Special Purpose Subsidiary,
(B) issued for the account of an Insurance Subsidiary to support obligations
under Reinsurance Agreements or Retrocession Agreements or (C) of any Person
issued in the ordinary course of business;
(vi)obligations with respect to Policies, Reinsurance Agreements and
Retrocession Agreements; and
(vii)obligations under Permitted Repo and Securities Lending Agreements.
“Operating Lease” means, as applied to any Person, a lease (including leases
which may be terminated by the lessee at any time) of any property (whether
real, personal or mixed) by such Person as lessee which is not a Capital Lease.
“Organizational Documents” of a Person means: (i) if such Person is a
corporation, the certificate or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction) of such Person; (ii) if such Person is a limited liability
company, the certificate or articles of formation or organization and operating
agreement of such Person; and (iii) if such Person is a partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization of such Person and
any agreement, instrument, filing or notice with respect thereto filed in
connection with such Person’s formation or organization with the applicable
Governmental Authority in the jurisdiction of such Person’s formation or
organization and, if applicable, any certificate or articles of formation or
organization of such Person.


18

--------------------------------------------------------------------------------

Exhibit 10.1


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means with respect to the Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards and minimum required contributions (including any installment
payment thereof) to Pension Plans and Multiemployer Plans and set forth in, with
respect to plan years ending prior to the effective date of the Pension Act,
Section 412 of the Code and Section 302 of ERISA, each as in effect prior to the
Pension Act and, thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by any Borrower or ERISA Affiliate and is either covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code.
“Permitted Repo and Securities Lending Agreements” means any Debt of the type
described in clause (vii) of the definition thereof (i) that is owing by a
Person considered to be a “Variable Interest Entity” under FASB ASC 810 the
obligations of which are consolidated on the balance sheet of AHL and its
Subsidiaries solely as a result of AHL and/or one or more of its Subsidiaries
being deemed the primary beneficiary of such Person under FASB ASC 810 and which
is Non-Recourse Debt with respect to the Borrowers and each of their respective
Subsidiaries, (ii) incurred in the ordinary course of business by a Regulated
Insurance Company to fund its short term liquidity requirements, (iii) incurred
in the ordinary course of business by a Regulated Insurance Company pursuant to
an agreement under which assets that are ineligible to be pledged to secure Debt
or a Swap Contract permitted hereunder are transferred to a third-


19

--------------------------------------------------------------------------------

Exhibit 10.1


party in exchange for either (x) assets or (y) funds, the proceeds of which are
used to acquire assets, that in either case are eligible to be pledged to secure
such Debt or Swap Contract or (iv) to the extent not described in the foregoing
clauses (i), (ii) or (iii), in an aggregate outstanding principal amount not
exceeding 5.0% of the Consolidated Total Assets of AHL and its Subsidiaries at
any time.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of any Borrower or Subsidiary, or any such plan
to which any Borrower or Subsidiary is required to contribute on behalf of any
of its employees or with respect to which any Borrower or Subsidiary has any
liability.
“Platform” has the meaning specified in Section 6.02.
“Policies” means all insurance policies, annuity contracts, guaranteed interest
contracts and Funding Agreements (including riders to any such policies or
contracts, certificates issued with respect to group life insurance or annuity
contracts and any insurance contracts issued in connection with retirement plans
or arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable Governmental Authorities) by any Regulated
Insurance Company.
“Public Lender” has the meaning specified in Section 6.02.
“Qualifying IPO” means the registration by AHL of its common Equity Interests
(other than pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act of 1933, as amended (and the rules and regulations of the SEC
promulgated thereunder), or the Securities Exchange Act of 1934, as amended
(whether alone or in connection with a secondary public offering), with the
Equity Interests so registered being listed on the New York Stock Exchange or
the NASDAQ Market; provided that, prior to or after giving effect to such
registration, not less than 15% of the common Equity Interests of AHL on a
fully-diluted basis are held by Persons who are not Affiliates of AHL.
“Recipient” means the Administrative Agent or any Lender.
“Register” has the meaning specified in Section 10.06(c).
“Regulated Insurance Company” shall mean any Subsidiary of AHL, whether now
owned or hereafter formed or acquired, that is authorized or admitted to carry
on or transact Insurance Business in any jurisdiction and is regulated by any
Applicable Insurance Regulatory Authority.
“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


20

--------------------------------------------------------------------------------

Exhibit 10.1


“Regulatory Capital Transaction” means with respect to a Designated Special
Purpose Subsidiary, transactions to reduce regulatory capital requirements
applicable to any Regulated Insurance Company related to (i) NAIC Regulation XXX
or AXXX or other similar life reserve requirements promulgated by the Applicable
Insurance Regulatory Authority or (ii) closed blocks of policies established in
connection with prior demutualization transactions.
“Reinsurance Agreement” shall mean any agreement, contract, treaty or other
arrangement whereby one or more insurers, as reinsurers, assume liabilities
under Policies issued by another insurance company or companies.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys-in-fact,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates.
“Related Party Transactions Policy” means the “Related Party Transactions
Policy” of AHL as in effect on the date hereof or as such policy may be amended
or otherwise modified from time to time; provided that if any amendment or
modification thereof is materially adverse to the interests of the Lenders, AHL
shall obtain the prior written consent of the Required Lenders before giving
effect to such amendment or modification.
“Removal Effective Date” has the meaning specified in Section 9.06(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, at any time, Lenders having Commitments or, if the
Commitments have been terminated in accordance with the terms of this Agreement,
Loans outstanding, representing more than 50% of the Aggregate Commitments or
Loans of all Lenders, as applicable. The Commitment and any Loans outstanding of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.
“Resignation Effective Date” has the meaning specified in Section 9.06(a).
“Responsible Officer” means the chief executive officer, president, executive
vice president or a Financial Officer of a Borrower. Any document delivered
hereunder that is signed by a Responsible Officer of a Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Borrower.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) by a Person or any of its Subsidiaries with
respect to their respective Equity Interests, or (b) any payment (whether in
cash, securities or other property) by a Person or any of its Subsidiaries,
including any sinking fund or similar deposit, (i) on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any of their
respective Equity Interests, or (ii) on account of any return of capital to such
Person’s shareholders, partners or members with respect to their respective
Equity Interests (or the equivalent Persons thereof).
“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.


21

--------------------------------------------------------------------------------

Exhibit 10.1


“Sanctioned Person” means, at any time, (i) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any European
Union member state, (ii) any Person located in, resident in or organized under
the laws of an Embargoed Jurisdiction, or (iii) any Person owned or controlled
by a Person described in the foregoing clauses (i) or (ii).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (ii) the United
Nations Security Council, or (iii) the European Union or Her Majesty’s Treasury
of the United Kingdom.
“S&P” means Standard & Poor’s Financial Services Inc., a Standard & Poor’s
Financial Services LLC business.
“SAP” means the accounting procedures and practices prescribed or permitted by
the Applicable Insurance Regulatory Authority or the NAIC.
“SEC” means the Securities and Exchange Commission.
“Second Amendment” means the Second Amendment to Credit Agreement, dated as of
March 14, 2018, by and among AHL, Athene Life Re, AUSA, Athene Annuity Re, the
Lenders party thereto and the Administrative Agent.
“Securities Regulator” means the SEC or any comparable Governmental Authority in
any applicable non-U.S. jurisdiction.
“Sponsor” means Apollo Global Management, LLC, or any investment fund or managed
account managed by Apollo Global Management, LLC or any of their respective
Affiliates (in each case, other than any operating portfolio companies or AHL or
any of its Subsidiaries).
“Sponsor Group” means, collectively, the Sponsor and any employees of or
consultants to the Sponsor.
“Statutory Statement” means a statement of the condition and affairs of a
Borrower or an Insurance Subsidiary, as applicable, in each case prepared in
accordance with SAP, and filed with the Applicable Insurance Regulatory
Authority.
“Subsidiary” of a Person means any corporation, partnership, limited liability
company, association, joint venture or other business entity of which a majority
of the Equity Interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency, including the power
to cause the termination, removal or replacement of a manager or general
partner, whether or not such contingency has occurred) are at the time
beneficially owned or the management of which is controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of AHL. For the
avoidance of doubt, a special purpose trust formed solely to hold Funding
Agreements and to issue funding agreement backed notes shall not be deemed to be
a Subsidiary for purposes of this Agreement.


22

--------------------------------------------------------------------------------

Exhibit 10.1


“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, credit derivatives, total return swaps, futures, bond or bond price or
bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or other derivatives
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (ii) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any Master Agreement, including any such obligations or
liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (i) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (ii) for any date prior to
the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender), in each case expressed as a negative number to the extent the
termination value is payable to or the mark-to-market value is in favor of the
applicable Borrower or Material Subsidiary or as a positive number to the extent
the termination value is payable to or the market-to-market value is in favor of
the applicable counterparty to the applicable Borrower or Material Subsidiary
under such Swap Contract.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $100,000,000.
“Trade Date” means, as to a particular assignment or participation of an
interest hereunder to a Person, the date on which the applicable Lender enters
into a binding agreement to sell and assign or participate all or a portion of
its rights and obligations under this Agreement to such Person.
“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“Unaudited Financial Statements” means the unaudited consolidated balance sheet
of AHL and its Subsidiaries, and the related consolidated statements of income
and comprehensive income and shareholders’ equity, for each interim quarterly
period which has ended since the date of the Audited Financial Statements at
least 60 days prior to the Effective Date, together with such unaudited
financial statements for the three, six or nine- month period, as applicable,
ended on the last day of the most recent of such fiscal periods.
“United States” and “U.S.” mean the United States of America.
“Unsubordinated Debt” means (a) Debt of a Subsidiary of AHL (other than a
Borrower) owed to a Person other than AHL or any of its Subsidiaries or (b) Debt
of a Borrower owed to a Subsidiary that is not a Borrower that, in either case,
is not expressly subordinated to the prior payment of the Obligations on terms
that have been consented to by the Administrative Agent in its reasonable
discretion (such consent


23

--------------------------------------------------------------------------------

Exhibit 10.1


to be unreasonably withheld or delayed, it being understood that the terms of
such subordination will permit payments to be made on such Debt if no Default or
Event of Default has occurred and is continuing), in each case excluding (i)
Obligations and any Guarantees of any Obligations, and (ii) Operating Debt other
than Operating Debt incurred under clause (v)(C) of the definition thereof.
“U.S. Borrower” means any Borrower that is a U.S. Person.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(g)(ii)(B)(3).
“Voting Securities” means Equity Interests of any Person having ordinary power
to vote in the election of members of the board of directors, managers, trustees
or other controlling Persons of such Person (irrespective of whether, at the
time, Equity Interests of any other class or classes of such Person shall have
or might have voting power by reason of the happening of any contingency).
“wholly-owned” means, as to a Subsidiary of a Person, a Subsidiary of such
Person all of the outstanding Equity Interests of which (other than
(i) director’s qualifying shares and (ii) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.
“Withholding Agent” means any Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organizational Document and the Loan Documents) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns and, in the case of any Governmental Authority,
any other Governmental Authority succeeding to its functions, (iii) the words
“hereto”, “herein”, “hereof” and “hereunder”, and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect


24

--------------------------------------------------------------------------------

Exhibit 10.1


and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)For the avoidance of doubt, in no event shall Athene Life Re or Athene
Annuity Re be liable for any obligations of any other Borrower under this
Agreement or any other Loan Document except as set forth in the Guaranty.


Section 1.03    Accounting Terms.


(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Debt of AHL and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded.
(b)Changes in GAAP.     If at any time any change in GAAP (each change, an
“Accounting Change”) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrowers or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such Accounting Change (subject
to the approval of the Required Lenders); provided that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
without giving effect to such Accounting Change and (ii) the Borrowers shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such Accounting Change.


Section 1.04    Rounding.    Any financial ratios required to be maintained by
the Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


Section 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).


Section 1.06    Timing of Payment or Performance. When payment of any obligation
is stated to be due or the performance of any covenant, duty or obligation is
required on a day which is not a Business Day, the date of such payment (other
than as described in the definition of Interest Period) or performance shall
extend to the immediately succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.


25

--------------------------------------------------------------------------------

Exhibit 10.1






ARTICLE II
THE COMMITMENTS AND LOANS
Section 2.01    Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Loan”) in Dollars
to the Borrowers from time to time, on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Applicable Percentage of the then Aggregate Commitments;
provided, however, that after giving effect to any Borrowing, (i) the
Outstanding Amount shall not exceed the Aggregate Commitments and (ii) the
principal amount of each Lender’s outstanding Loans shall not exceed such
Lender’s Applicable Percentage of the Aggregate Commitments. Within the limits
of each Lender’s Commitment and the Aggregate Commitments, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.01, prepay under Section 2.03, and reborrow under this Section 2.01. Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.


Section 2.02    Borrowings, Conversions and Continuations of Loans.
(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon a Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans; provided, however, that if a Borrower wishes
to request Eurodollar Rate Loans having an Interest Period of twelve months in
duration as provided in the definition of “Interest Period”, the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
four Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested twelve-month
Interest Period is acceptable to all of them. Not later than 11:00 a.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the applicable Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each telephonic notice by a Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the applicable Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If a Borrower fails to specify a Type of Loan in a Loan Notice or if a Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If a Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of


26

--------------------------------------------------------------------------------

Exhibit 10.1


a conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. Each Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02, the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of the applicable Borrower on the books of Citibank
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the applicable Borrower. Each Lender may, at its option,
make any Loan available to any Borrower by causing any foreign or domestic
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of such Borrower to repay such
Loan in accordance with the terms of this Agreement.
(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.
(d)The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrowers and the Lenders
of any change in Citibank’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than ten Interest Periods in effect with respect to Loans.


Section 2.03    Prepayments.
(a)Any Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that: (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by a
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that such notice may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by such Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.12, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.
(b)If for any reason the Outstanding Amount at any time exceeds the Aggregate
Commitments then in effect, the Borrowers shall immediately prepay Loans in an
aggregate amount equal to such excess.


27

--------------------------------------------------------------------------------

Exhibit 10.1




Section 2.04    Termination or Reduction of Commitments.
(a)Optional. The Borrowers may, upon notice (an “Aggregate Commitment Reduction
Notice”) to the Administrative Agent, terminate the Aggregate Commitments, or
from time to time permanently reduce the Aggregate Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. three Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof and (iii) the Borrowers shall
not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount
would exceed the Aggregate Commitments. The Administrative Agent will promptly
notify the Lenders of any notice of termination or reduction of the Aggregate
Commitments; provided that such notice may state that such notice is conditioned
upon the occurrence of one or more events specified therein, in which case such
notice may be revoked by the Borrowers (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.
(b)Mandatory. The Aggregate Commitments shall be automatically and permanently
reduced to zero on the Commitment Termination Date.


Section 2.05    Repayment of Loans. The Borrowers shall repay to the Lenders on
the Commitment Termination Date the aggregate principal amount of Loans
outstanding on such date, together with accrued and unpaid interest thereon and
all other Obligations then due and owing.


Section 2.06    Interest.
(a)Subject to the provisions of paragraph (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)(i)    Upon the occurrence and during the continuance of an Event of Default
pursuant to Section 8.01(a), to the fullest extent permitted by applicable Laws,
such amounts as are then due and payable hereunder and unpaid shall bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate; and
(ii)    upon the request of the Required Lenders, upon the occurrence and during
the continuance of any Event of Default, to the fullest extent permitted by
applicable Laws, all of the Obligations hereunder shall bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate;
provided that upon the occurrence of an Event of Default under Section 8.01(f),
the Obligations hereunder shall, to the fullest extent permitted by applicable
Laws, automatically accrue interest at the Default Rate.
(c)Upon the occurrence and during the continuance of any Event of Default, any
Eurodollar Rate Loan will convert to a Base Rate Loan at the end of the Interest
Period then in effect for such Eurodollar Rate Loan.
(d)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.




28

--------------------------------------------------------------------------------

Exhibit 10.1


Section 2.07    Fees.
(a)Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the Outstanding Amount. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Effective Date, and on the last day of the Availability Period.
(b)Other Fees.


(i)The Borrowers shall pay to the Arrangers party to a Fee Letter for their own
respective accounts fees in the amounts and at the times specified in such Fee
Letter. All such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.


(ii)The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


Section 2.08    Computation of Interest and Fees
All computations of interest for Eurodollar Rate Loans shall be made on the
basis of a year of 360 days and actual days elapsed (which results in more
interest being paid than if computed on the basis of a 365-day year). All other
computations of fees and interest shall be made on the basis of a 365 or 366-day
year, as the case may be, and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
Section 2.09    Evidence of Debt. The Borrowings made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Borrowings made by the
Lenders and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, each Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type,
amount and maturity of its Loans and payments with respect thereto.




29

--------------------------------------------------------------------------------

Exhibit 10.1


Section 2.10    Payments Generally; Administrative Agent’s Clawback.
(a)General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by a Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)Clawback.
(i)Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by a
Borrower, the interest rate applicable to Base Rate Loans. If such Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by a Borrower shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
(ii)Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so


30

--------------------------------------------------------------------------------

Exhibit 10.1


distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the applicable Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.
(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and payments pursuant to Section 10.04(c) are several and not joint.
The failure of any Lender to make any Loan or payment under Section 10.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under Section 10.04(c).
(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan or other funding obligation in any particular place or manner.


Section 2.11    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Loans and accrued interest thereon greater than its pro-rata share thereof
as provided herein, then the Lender receiving such greater proportion shall (i)
notify the Administrative Agent of such fact, and (ii) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing to them, provided that:


(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant.


The Borrowers consent to the foregoing and agree, to the extent they may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.


31

--------------------------------------------------------------------------------

Exhibit 10.1


Section 2.12    Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Termination of Defaulting Lender Commitment. The Borrowers may terminate the
unused amount of the Commitment of a Defaulting Lender upon not less than two
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of clause (iii)
below will apply to all amounts thereafter paid by any Borrower for the account
of such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim any Borrower, the
Administrative Agent, or any Lender may have against such Defaulting Lender, or
cause such Defaulting Lender to be a Non-Defaulting Lender.


(ii)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.


(iii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrowers may request (if no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, if no Default or Event of Default exists, to the payment
of any amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans and held by the Lenders pro rata
in accordance with the Commitments. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section 2.12(a)(iii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.


32

--------------------------------------------------------------------------------

Exhibit 10.1


(iv)Certain Fees. Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Section 2.07(a)
(without prejudice to the rights of the Non-Defaulting Lenders in respect of
such fees).
(b)Defaulting Lender Cure. If the Borrowers and the Administrative Agent agree
in writing in their discretion that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par such
portion of outstanding Loans of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the principal amount of the outstanding Loans of the Lenders to be on a pro-rata
basis in accordance with their respective Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such outstanding principal amount of the Loans of each Lender will automatically
be adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of a Borrower while such Lender was a Defaulting Lender;
and provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01    Taxes.
(a)Defined Terms. For purposes of this Section 3.01 the term “applicable Law”
includes FATCA.
(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Laws (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Laws and, if such Tax is an Indemnified Tax, then the sum
payable by the applicable Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)Indemnification by the Borrowers. The Borrowers (other than Athene Life Re
and Athene Annuity Re) shall jointly and severally, and Athene Life Re shall
solely as to itself and Athene Annuity Re shall solely as to itself, indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to a Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.


33

--------------------------------------------------------------------------------

Exhibit 10.1


(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Borrower to a Governmental Authority pursuant to this Section 3.01, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)Status of Lenders; Tax Documentation.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Borrower:
(A)any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments


34

--------------------------------------------------------------------------------

Exhibit 10.1


of interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)executed copies of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E; or
(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


35

--------------------------------------------------------------------------------

Exhibit 10.1


(iii)Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrowers and the
Administrative Agent in writing of its legal inability to do so.
(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 3.01 (including by the payment
of additional amounts pursuant to this Section 3.01), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations under any Loan
Document.
(j)FATCA Compliance.
(i)Each Lender shall deliver to the Borrowers, on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon a change in circumstances or the reasonable request of the
Borrowers), (A) a current and properly completed and executed IRS Form W-8BEN,
W-8BEN-E, W-8IMY, W-8ECI, W-8EXP, or W-9, as applicable (or applicable successor
form), and (B) such other certifications, consents to reporting, documentation
or information as the Borrowers reasonably determine are necessary to enable the
Borrowers to comply with their obligations under FATCA (it being understood that
each Lender shall be permitted to provide its own forms of certifications,
consents to reporting, documentation or information as are reasonably acceptable
to the Borrowers). Each Lender hereby consents to the reporting by the Borrowers
of any information provided by such Lender to the Borrowers (or otherwise in the
possession of the Borrowers or publicly available) regarding such Lender
(including information regarding such Lender’s “Controlling Persons,” within the
meaning of FATCA) and information regarding the Loans, in each case, as the
Borrowers reasonably determine is required to comply with FATCA. In addition, if
a Lender is not a “Financial Institution” within the meaning of FATCA, each
Participant in such Lender’s rights or obligations under this Agreement shall be
treated as a Lender for purposes of this Section 3.01(j)(i). Without limiting
Section 9.03 or the other provisions of Article IX, the Administrative Agent
shall not be responsible or liable to any Person for the performance or
observance of this Section 3.01(j)(i), or for the contents, accuracy or efficacy
of any documentation or other information delivered or required to be delivered
hereby, nor shall the Administrative Agent have any responsibility to monitor
compliance by the Borrowers or the Lenders with any of the foregoing.




36

--------------------------------------------------------------------------------

Exhibit 10.1


(ii)Solely for purposes of this Section 3.01(j), the term “FATCA” shall also
include (A) the Agreement Between the Government of the United Kingdom of Great
Britain and Northern Ireland and the Government of Bermuda to Improve
International Tax Compliance, and any implementing laws and regulations in
respect thereof, (B) the Multilateral Competent Authority Agreement on Automatic
Exchange of Financial Account Information, and any implementing laws and
regulations in respect thereof, and (C) any amendments made to FATCA after the
Effective Date.


Section 3.02    Illegality. If any Lender determines that any Change in Law or
introduction of any law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the legal authority of such Lender to purchase or sell, or to take deposits
of, Dollars in the London interbank market (each, an “Eurodollar Illegality
Event”), then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) each Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest at the Base Rate by
reference to the Eurodollar Rate component of the Base Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurodollar Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurodollar Rate. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted
and any amount payable pursuant to Section 3.05. During any period in which a
Eurodollar Illegality Event is in effect, the Borrowers may request, through the
Administrative Agent, that the Lenders affected by such Eurodollar Illegality
Event confirm that the circumstances giving rise to the Eurodollar Illegality
Event continue to be in effect. If, within ten Business Days following such
confirmation request, such Lenders have not confirmed the continued
effectiveness of such Eurodollar Illegality Event, then such Eurodollar
Illegality Event shall no longer be deemed to be in effect; provided, that (A)
the Borrowers shall not be permitted to submit any such request more than once
in any 30-day period and (B) nothing contained in this Section 3.02 or the
failure to provide confirmation of the continued effectiveness of such
Eurodollar Illegality Event shall in any way affect the Lenders’ right to
provide any additional notices of an Eurodollar Illegality Event as provided in
this Section 3.02.




37

--------------------------------------------------------------------------------

Exhibit 10.1


Section 3.03    Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (i) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (iii) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan (each, a “Market Disruption Event”), the Administrative Agent
will promptly so notify the Borrowers and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein. During any period in which a Market Disruption Event
is in effect, the Borrowers may request, through the Administrative Agent, that
the Required Lenders confirm that the circumstances giving rise to the Market
Disruption Event continue to be in effect. If, within ten Business Days
following such confirmation request, the Required Lenders have not confirmed the
continued effectiveness of such Market Disruption Event, then such Market
Disruption Event shall no longer be deemed to be in effect; provided, that (A)
the Borrowers shall not be permitted to submit any such request more than once
in any 30 day period and (B) nothing contained in this Section 3.03 or the
failure to provide confirmation of the continued effectiveness of such Market
Disruption Event shall in any way affect the Required Lenders’ right to provide
any additional notices of a Market Disruption Event as provided in this Section
3.03.


Section 3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));


(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (ii) through (iv) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or


(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Rate
Loans made by such Lender (except any reserve requirement contemplated by
Section 3.04(e)),


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrowers will pay
to such Lender such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered; provided that as to
any Lender seeking


38

--------------------------------------------------------------------------------

Exhibit 10.1


compensation under this Section 3.04(a), such Lender shall only be so
compensated to the extent such Lender is then generally seeking such
compensation from similarly situated customers under agreements relating to
similar credit transactions that include provisions similar to this Section
3.04(a) and the definition of “Change in Law”.
(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrowers will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered;
provided, that as to any Lender seeking compensation under this Section 3.04(b),
such Lender shall only be so compensated to the extent such Lender is then
generally seeking such compensation from similarly situated customers under
agreements relating to similar credit transactions that include provisions
similar to this Section 3.04(b) and the definition of “Change in Law”.


(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrowers shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.


(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that a Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrowers shall have received at least ten days’ prior notice (with a copy
to the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice ten days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten days from receipt of
such notice.




39

--------------------------------------------------------------------------------

Exhibit 10.1


Section 3.05    Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:


(i)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(ii)any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or


(iii)any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrowers
pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
Section 3.06    Mitigation Obligations; Replacement of Lenders.


(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrowers, such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
then or thereafter payable pursuant to Section 3.01 or 3.04, as the case may be,
or eliminate the need for the notice pursuant to Section 3.02, as applicable,
and (ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrowers may replace such Lender in accordance with Section 10.13 if no Default
or Event of Default has occurred and is continuing.




40

--------------------------------------------------------------------------------

Exhibit 10.1


Section 3.07    Survival. All of the Borrowers’ obligations under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder, and resignation of the Administrative Agent.


ARTICLE IV
CONDITIONS PRECEDENT


Section 4.01    Conditions to Effectiveness. The effectiveness of this Agreement
is subject to the satisfaction (or waiver in accordance with Section 10.01) of
the following conditions precedent:
(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified and each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:


(i)executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrowers
(provided that delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of an original executed counterpart of this
Agreement);


(ii)a Note executed by the Borrowers in favor of each Lender requesting a Note
in writing;


(iii)the Guaranty executed by the Borrowers;


(iv)such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrowers
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents;


(v)such documents and certifications as the Administrative Agent may reasonably
require to evidence that the Borrowers are duly organized or formed, validly
existing and in good standing in their respective jurisdictions of organization;


(vi)customary opinions of Sidley Austin LLP and Conyers Dill & Pearman, each
counsel to the Borrowers, addressed to the Administrative Agent and each Lender;


(vii)a certificate (which certificate shall be true and correct) signed by a
Responsible Officer of each Borrower certifying (A) that the conditions
specified in Sections 4.02(a) and 4.02(b) have been satisfied, and (B) that
there has been no event or circumstance since December 31, 2014 that has had or
would be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect (excluding any event or circumstance disclosed in the
financial statements and other reports delivered by or on behalf of AHL to the
“Administrative Agent” prior to the date of this Agreement pursuant to the
Existing Credit Agreement, unless the disclosure setting forth such event or
circumstance was substantially predictive or forward-looking in nature, in which
case this exclusion shall not apply);




41

--------------------------------------------------------------------------------

Exhibit 10.1


(viii)(A) the Audited Financial Statements and (B) the Unaudited Financial
Statements (it being understood that, with respect to the requirement to deliver
financial statements for the fiscal quarter ending March 31, 2015, the
Borrowers’ delivery of the corresponding financial statements as of, and for the
six-month period ending, June 30, 2015 shall be deemed to satisfy such
requirement);


(ix)the documentation and other information reasonably requested by the Lenders
in connection with applicable “know your customer” and anti-money-laundering
rules and regulations, including the PATRIOT Act;


(x)a letter from Corporation Service Company, currently located at 80 State Rd.,
Albany, New York, 12207, indicating its consent to appointment by each Borrower
as its agent to receive service of process as specified in Section 10.14(e)
hereof; and


(xi)such other customary assurances, certificates, documents or consents as the
Administrative Agent or the Required Lenders may reasonably require.


(b)Any fees required to be paid on or before the Effective Date pursuant to the
Loan Documents, including the fees and expenses of Fried, Frank, Harris, Shriver
and Jacobson LLP as counsel to the Administrative Agent and the Lenders, shall
have been paid.


Without limiting the generality of the provisions of Section 9.03(c), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the initial Borrowing date specifying its
objection thereto.
Section 4.02    Conditions to all Borrowings. The obligation of each Lender to
honor a Loan Notice (other than a Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurodollar Rate Loans), is subject
to the following conditions precedent:


(a)The representations and warranties of the Borrowers contained in Article V or
any other Loan Document shall be true and correct in all material respects
(except that those representations and warranties which are qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects) on and as of the date of such Borrowing, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (except that
those representations and warranties which are qualified by materiality or
Material Adverse Effect shall be true and correct in all respects) as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsection (a) of Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(i) and (ii), respectively, of Section 6.01; provided that after the Effective
Date the representations and warranties set forth in Section 5.05(b), Section
5.06 or Section 5.13 shall not be required to be true or correct as a condition
precedent to any Borrowing.


(b)No Default shall then exist, or would result from such proposed Borrowing or
from the application of the proceeds thereof.


(c)The Administrative Agent shall have received a Loan Notice in accordance with
the requirements hereof.


42

--------------------------------------------------------------------------------

Exhibit 10.1




Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by a
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.
ARTICLE V
REPRESENTATIONS AND WARRANTIES


Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
Section 5.01    Existence, Qualification and Power. Such Borrower and each of
its Material Subsidiaries (i) is duly organized or formed, validly existing and,
as applicable, in good standing (to the extent such concept is applicable) under
the Laws of the jurisdiction of its incorporation or organization, (ii) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals from all Governmental Authorities to (A)
own or lease its assets and carry on its business and (B) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and
(iii) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, except in each case referred to in clause (i) (other than with respect
to the existence of the Borrowers), (ii)(A) or (iii), to the extent that failure
to do so would not reasonably be expected to have a Material Adverse Effect.


Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by such Borrower of each Loan Document to which it is party have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (i) contravene the terms of its Organizational
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (A) any Contractual Obligation to which such
Borrower is a party or affecting such Borrower or the properties of such
Borrower which would reasonably be expected to result in a Material Adverse
Effect or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Borrower or any Subsidiary of such
Borrower or its property is subject which would reasonably be expected to result
in a Material Adverse Effect or (iii) violate any Law the effect of which would
reasonably be expected to result in a Material Adverse Effect.


Section 5.03    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, such Borrower of this Agreement or any other Loan Document to which
such Borrower is a party, except for such approvals (or deemed approvals),
consents, exemptions, authorizations, actions or notices that have been duly
obtained, taken or made and are in full force and effect and except as would not
reasonably be expected to result in a Material Adverse Effect.


43

--------------------------------------------------------------------------------

Exhibit 10.1






Section 5.04    Execution and Delivery; Binding Effect. This Agreement has been,
and each other Loan Document to which such Borrower is a party, when delivered
hereunder, will have been, duly executed and delivered by such Borrower. This
Agreement constitutes, and each other Loan Document to which such Borrower is a
party when so delivered will constitute, a legal, valid and binding obligation
of such Borrower, enforceable against such Borrower in accordance with its terms
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other Laws affecting creditors’
rights generally and by general principles of equity.


Section 5.05    Financial Statements; No Material Adverse Effect.
(a)Financial Statements. The Audited Financial Statements were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and fairly present in all material
respects the consolidated financial position of AHL and its Subsidiaries as of
the dates thereof and their consolidated results of operations and cash flows
for the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, except as otherwise expressly noted
therein. The Unaudited Financial Statements were prepared in accordance with
GAAP consistently applied throughout the period covered thereby except as
otherwise expressly noted therein and fairly present in all material respects
the consolidated financial position of AHL and its Subsidiaries as of the dates
thereof and their consolidated results of operations for the periods covered
thereby in accordance with GAAP, except as otherwise expressly noted therein and
subject to the absence of footnotes and to normal year-end audit adjustments.
(b)No Material Adverse Change. Since December 31, 2014, there has been no event
or circumstance that, either individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect (excluding any event or
circumstance disclosed in the financial statements and other reports delivered
by or on behalf of AHL to the “Administrative Agent” prior to the date of this
Agreement pursuant to the Existing Credit Agreement, unless the disclosure
setting forth such event or circumstance was substantially predictive or
forward-looking in nature, in which case this exclusion shall not apply). For
the avoidance of doubt, the parties hereto acknowledge that the Borrowers shall
not be required to make the foregoing representation and warranty set forth in
this Section 5.05(b) other than on the Effective Date.


Section 5.06    Litigation. As of the Effective Date there are no actions,
suits, proceedings or investigations pending or, to the knowledge of such
Borrower, threatened, at Law, in equity, in arbitration or before any
Governmental Authority, by or against such Borrower or any Subsidiary of such
Borrower or against any of their properties that (i) either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect or
(ii) affect the validity or enforceability of this Agreement or any other Loan
Document or any of the transactions contemplated hereby. For the avoidance of
doubt, the parties hereto acknowledge that the Borrowers shall not be required
to make the foregoing representation and warranty set forth in this Section 5.06
other than on the Effective Date.


Section 5.07    Property.
(a)Ownership of Properties. Such Borrower and each Material Subsidiary of such
Borrower has good title to, or valid leasehold interests in, all property and
assets necessary in the ordinary conduct of its business, except for such
defects in title that, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. All such property and
assets are free and clear of any Liens, other than Liens permitted by Section
7.02.
(b)Intellectual Property. Such Borrower and each Material Subsidiary of such
Borrower owns, licenses or possesses the right to use all of the trademarks,
trade names, service marks, trade


44

--------------------------------------------------------------------------------

Exhibit 10.1


names, copyrights, patents, franchises, licenses and other intellectual property
rights that are necessary for the operation of their respective businesses, as
currently conducted, and the use thereof by such Borrower and its Material
Subsidiaries does not conflict with the rights of any other Person, except to
the extent that such failure to own, license or possess or such conflicts,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. The conduct of the business of such Borrower and
each Material Subsidiary of such Borrower as currently conducted does not
infringe upon or violate any intellectual property rights held by any other
Person, except to the extent that such infringements and violations, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.


Section 5.08    Taxes. Such Borrower and each Material Subsidiary of such
Borrower has filed (or caused to be filed) all U.S. federal, state and other tax
returns and reports required to be filed, and have paid (or caused to be paid)
all U.S. federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (i) Taxes which are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP or SAP, as the case may be, or (ii) to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.


Section 5.09    Subsidiaries. The Subsidiaries listed on Schedule 5.09
constitute all the Subsidiaries of AHL as of the Effective Date. Schedule 5.09
sets forth as of the Effective Date the name and jurisdiction of incorporation
of each Subsidiary and, as to each Subsidiary, the percentage of each class of
Equity Interests owned, directly or indirectly, by AHL (and, in the case of any
Equity Interests in a Subsidiary indirectly owned by AHL, the percentage of each
class of Equity Interests of such Subsidiary owned directly by any intervening
Subsidiary).


Section 5.10    Disclosure. No written report, financial statement, certificate
or other written information furnished (other than projected or pro-forma
financial information and general market or industry data) by or on behalf of
such Borrower to the Administrative Agent or any Lender for use in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in the light of the circumstances
under which they were made, not materially misleading. The projected or
pro-forma financial information contained in the materials referenced in the
preceding sentence were prepared in good faith based upon assumptions believed
to be reasonable at the time made (it being understood that such projected or
pro-forma information may vary from actual results and that such variances may
be material).


Section 5.11    Compliance with Laws. Such Borrower and each Material Subsidiary
of such Borrower is in compliance with the requirements of all Laws (including
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its properties, except in such instances in which (i) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to so comply,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.


Section 5.12    ERISA Compliance.
(a)Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) each Plan is in compliance
with the applicable provisions of ERISA, the Code and other U.S. federal or
state Laws and (ii) each Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that the


45

--------------------------------------------------------------------------------

Exhibit 10.1


form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from U.S. federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the IRS, and, to the knowledge of such Borrower,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.
(b)There are no pending or, to the knowledge of such Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that, either individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.
(c)No ERISA Event has occurred, and no Borrower is aware of any fact, event or
circumstance that, either individually or in the aggregate, would reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan, that, when taken together with all such ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. The Borrowers and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained, except where failure to meet
such requirements would not reasonably be expected to constitute or result in a
Material Adverse Effect.
(d)To the extent applicable, each Foreignforeign Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
requirements of Law and has been maintained, where required, in good standing
with applicable regulatory authorities, except to the extent that the failure to
so comply would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.


Section 5.13    Environmental Matters. The Borrowers and their respective
Subsidiaries are not subject to any claim alleging liability or responsibility
for violation of any Environmental Law in connection with their respective
businesses, operations and properties, except for claims which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


Section 5.14    Margin Regulations. No Borrower is engaged and no Borrower will
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any Loan
hereunder will be used to buy or carry any Margin Stock. Following the
application of the proceeds of each Borrowing, not more than 25% of the value of
the assets of the Borrowers and their Subsidiaries on a consolidated basis
subject to Section 7.02 or other restriction on transfer or disposition
hereunder will be Margin Stock.


Section 5.15    Investment Company Act. No Borrower is required to register as
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.


Section 5.16    Anti-Corruption Laws and Sanctions. Each Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to ensure compliance by it, its Subsidiaries and, to the extent acting on their
behalf, their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and each Borrower and Subsidiary
and, to the knowledge of the Borrowers, their respective officers, employees,
directors and agents, to the extent are acting on their behalf, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Borrowers or any Subsidiary or, to the knowledge of the
Borrowers, any of their respective directors, officers, employees or, to the
extent acting in any capacity in connection with the credit facility established
hereby, agents is a Sanctioned Person. Each Borrower is in compliance, in all
material


46

--------------------------------------------------------------------------------

Exhibit 10.1


respects, with the Uniting And Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA Patriot Act of
2001), to the extent applicable.


ARTICLE VI
AFFIRMATIVE COVENANTS


Until the Commitment Termination Date has occurred and all Obligations have been
paid in full, each Borrower covenants and agrees with the Lenders that:
Section 6.01    Financial Statements and Statutory Statements. The Borrowers
will furnish to the Administrative Agent (which will make available to each
Lender):


(i)within 90 days after the end of each fiscal year of AHL (or, in the case of
the fiscal year ending December 31, 2015, within 135 days after the end of such
fiscal year) (or in any case, if earlier, five days after the date filed with
any Securities Regulator), a consolidated balance sheet of AHL and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income, equity and cash flows of AHL and its Subsidiaries for such
fiscal year, in each case setting forth in comparative form the figures for the
previous fiscal year, audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards (and shall not be subject to any
“going concern” or like qualification, exception or explanatory paragraph or any
qualification, exception or explanatory paragraph as to the scope of such audit)
to the effect that such consolidated financial statements present fairly in all
material respects the financial position, results of operations and cash flows
of AHL and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;


(ii)within 45 days after each of the first three fiscal quarters of each fiscal
year, a consolidated balance sheet of AHL and its Subsidiaries as at the end of
such fiscal quarter and the related consolidated statements of income, equity
and, to the extent prepared by AHL in the ordinary course of its business, cash
flows of AHL and its Subsidiaries for such fiscal quarter and for the portion of
AHL’s fiscal year then ended (provided that in the case of the fiscal quarter
ending March 31, 2016, such financial statements will be delivered within 75
days and, in the case of the fiscal quarters ended June 30, 2016 and
September 30, 2016, such financial statements will be delivered within 60 days,
in each case after the end of such fiscal quarter), in each case setting forth
in comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, certified by a Financial Officer of AHL as fairly
presenting in all material respects the financial position, results of
operations and, if applicable, cash flows of AHL and Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject only to
normal year-end audit adjustments and the absence of footnotes; provided, that
such financial statements for the fiscal quarter ended March 31, 2016 may be
delivered by the Borrowers to the Administrative Agent and each Lender no later
than June 30, 2016;


(iii)within five Business Days after filing with the Applicable Insurance
Regulatory Authority with respect to each of Athene Life Re and Athene Annuity
Re and within 120 days after each fiscal year of each Material Insurance
Subsidiary, as applicable, a copy of the annual Statutory Statement of Athene
Life Re, Athene Annuity Re and each Material Insurance Subsidiary certified by
one of the respective Financial Officers thereof as presenting fairly in all
material respects the financial position of Athene Life Re, Athene Annuity Re or
such Material Insurance Subsidiary,


47

--------------------------------------------------------------------------------

Exhibit 10.1


as applicable, for such year in accordance with SAP; provided that the annual
Statutory Statement of Athene Life Re for the fiscal year ended December 31,
2015 may be delivered by the Borrowers to the Administrative Agent no later than
June 30, 2016; and


(iv)within five Business Days after filing with the Applicable Insurance
Regulatory Authority (if so required), the quarterly Statutory Statement for
each Material Insurance Subsidiary for such period, in accordance with SAP;
provided that the quarterly Statutory Statement of each Material Insurance
Subsidiary for the fiscal quarter ended March 31, 2016 may be delivered by the
Borrowers to the Administrative Agent no later than June 30, 2016.


Section 6.02    Certificates; Other Information. The Borrowers will deliver to
the Administrative Agent (which will make available to each Lender):


(i)concurrently with the delivery of the financial statements referred to in
Sections 6.01(i) and 6.01(ii), a duly completed Compliance Certificate signed by
a Responsible Officer of AHL (A) certifying as to whether a Default is
continuing and, if a Default is continuing, specifying the details thereof,
(B) setting forth reasonably detailed calculations of the Consolidated Debt to
Capitalization Ratio and Consolidated Net Worth and demonstrating compliance
with the covenants set forth in Section 7.09 as of the last day of the period
for which such financial statements are delivered and (C) if the aggregate total
assets of the Borrowers and the Material Subsidiaries represent less than 75% of
the Consolidated Total Assets of AHL and its Subsidiaries (based upon and as of
the date of delivery of the most recent consolidated financial statements of AHL
furnished pursuant to Section 4.01(a)(viii), Section 6.01(i) or 6.01(ii), as
applicable), identifying one or more Subsidiaries that shall thereafter be
designated (and the Borrowers shall thereupon so designate such Subsidiaries as)
Material Subsidiaries hereunder so that the total assets of all of the
Subsidiaries that are not Material Subsidiaries shall not exceed 25% of the
Consolidated Total Assets of AHL and its Subsidiaries (based upon and as of the
date of delivery of the most recent consolidated financial statements of AHL
furnished pursuant to Section 4.01(a)(viii), Section 6.01(i) or 6.01(ii), as
applicable) as of the last day of the period for which such financial statements
are delivered;


(ii)at any time when securities of AHL are publicly registered, promptly after
the same are publicly available, copies of each annual report, proxy or other
materials filed by AHL or any Subsidiary with the SEC;


(iii)promptly after the furnishing thereof, copies of any statement or report
furnished by any Borrower or any Subsidiary to any holder of debt securities of
AHL or any Subsidiary, in each case with respect to Debt with an outstanding
principal amount in excess of the Threshold Amount, which request, notice,
statement or report states or alleges that, or reserves rights as to whether, a
Borrower or any Subsidiary thereof has, or may have, breached the terms of, or
that a default has, or may have, occurred under, any indenture, loan or credit
or similar agreement and not otherwise required to be furnished pursuant hereto;
and


(iv)promptly following any written request therefor (except to the extent
prohibited by applicable law, regulatory policy, regulatory restriction or
confidentiality agreement or to the extent covered by attorney-client or other
legal privilege (as determined in the reasonable good faith judgment of the
Borrowers)), such other information regarding the operations, business,
properties or financial condition of any Borrower or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender (through the Administrative Agent) may from time to time reasonably
request.


48

--------------------------------------------------------------------------------

Exhibit 10.1




Documents required to be delivered pursuant to Section 6.01(i), 6.01(ii),
6.02(i), 6.02(ii) or 6.02(iii) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (A) on which such
documents are delivered in a format acceptable to the Administrative Agent by
Email at oploanswebadmin@citigroup.com, or such other email address as the
Administrative Agent shall specify in writing to each of the Borrowers, (B) on
which such documents are posted on the Electronic Data Gathering, Analysis and
Retrieval system (EDGAR), to the extent any such documents are included in
materials filed with the SEC, (C) on which such documents are posted on the
applicable Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), or (D) on which a Borrower posts such documents, or provides a link
thereto on such Borrower’s or AHL’s website on the Internet at the website
listed on Schedule 10.02; provided that documents delivered pursuant to the
foregoing clauses (B), (C) and (D) (other than if delivered to the
Administrative Agent for posting) shall not be deemed to have been delivered
unless and until a Borrower has notified the Administrative Agent in writing
(including by Email at oploanswebadmin@citigroup.com) of the posting such
documents on an Intranet or intranet website to which each Lender and the
Administrative Agent have access or to such Borrower’s or AHL’s website, as
applicable.
The Administrative Agent shall have no obligation to request the delivery of or
to maintain paper copies of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by the Borrowers with any
such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining copies of such
documents.
The Borrowers hereby acknowledge that (i) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debtdomain,
IntraLinks, SyndTrak, or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the
Borrowers or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrowers hereby agree
that: (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, the Borrowers shall be deemed to
have authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”.


49

--------------------------------------------------------------------------------

Exhibit 10.1


Section 6.03    Notices. Each Borrower will promptly notify the Administrative
Agent and each Lender of:
(i)the occurrence of any Default;


(ii)the filing or commencement of any action, suit, investigation or proceeding
by or before any arbitrator or Governmental Authority against or affecting any
Borrower or any Subsidiary, including pursuant to any applicable Environmental
Laws, in each case in which there is a reasonable likelihood of an adverse
determination and that, if adversely determined, would reasonably be expected to
have a Material Adverse Effect;


(iii)the occurrence of any ERISA Event that, either individually or together
with any other ERISA Events, would reasonably be expected to have a Material
Adverse Effect;


(iv)any material change in accounting or financial reporting practices by any
Borrower or any Subsidiary other than in accordance with SAP or GAAP;


(v)any proposed amendment or other modification of the byelaws of AHL or the
Conflicts Committee Provisions or the Related Party Transactions Policy that
would be materially adverse to the interests of the Lenders; and


(vi)any public announcement by Fitch or S&P of (1) any change in their rating of
AHL’s non-credit-enhanced senior unsecured long-term debt, or the issuer default
rating or issuer credit rating, as applicable, of AHL, or (2) any such debt,
issuer default rating or issuer credit rating being placed on “ratings watch
negative”, “credit watch negative” or similar status.


Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the applicable Borrower setting forth the details of
the occurrence requiring such notice and stating what action such Borrower has
taken and proposes to take with respect thereto.
Section 6.04    Preservation of Existence, Etc.
Each Borrower will, and will cause each Material Subsidiary to: (i) preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted or not restricted by Section 7.03; (ii) take all
reasonable action to maintain all rights, licenses (including from any
Applicable Insurance Regulatory Authority), permits, privileges and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect; and (iii) preserve or renew all of its registered patents,
trademarks, trade names and service marks, in each case under this Section
6.04(iii), the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.
Section 6.05    Maintenance of Properties. Each Borrower will, and will cause
each Material Subsidiary to, (i) maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition (ordinary wear and tear and casualty and
condemnation excepted) and (ii) make all necessary repairs thereto and renewals
and replacements thereof, in each case under this Section 6.05, except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.


Section 6.06    Maintenance of Insurance. Each Borrower will, and will cause
each Material Subsidiary to, maintain with financially sound and reputable
insurance companies, insurance with


50

--------------------------------------------------------------------------------

Exhibit 10.1


respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
customary for similarly situated Persons engaged in the same or similar
businesses as such Borrower or Subsidiary) as are customarily carried under
similar circumstances by such Persons.


Section 6.07    Payment of Obligations. Each Borrower will, and will cause each
Material Subsidiary to, pay, discharge or otherwise satisfy before the same
shall become delinquent, all of its obligations and liabilities (including Tax
liabilities) except (i) if the same are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by such Borrower or such Subsidiary or (ii) to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.


Section 6.08    Compliance with Laws. Each Borrower will, and will cause each
Material Subsidiary to, comply with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to do so would not reasonably be
expected to have a Material Adverse Effect. Notwithstanding anything to the
contrary in the foregoing, each of the Borrowers will, directly or through their
respective Subsidiaries, maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Borrowers, their respective
Subsidiaries and, to the extent acting on behalf of a Borrower or Subsidiary,
each of their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.


Section 6.09    Books and Records. Each Borrower will, and will cause each
Material Subsidiary to, maintain proper books of record and account, in which
full, true and correct entries are made to permit the preparation of financial
statements in conformity with GAAP, SAP or other appropriate generally accepted
accounting principles, as the case may be (it being understood that Athene Life
Re delivers financial statements in accordance with SAP but does not maintain
its books and records in accordance with GAAP).


Section 6.10    Inspection Rights. Each Borrower will, and will cause each
Material Subsidiary to, permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the reasonable expense of the Borrowers and at such reasonable times during
normal business hours and as often as may be reasonably requested; provided
that, other than with respect to such visits and inspections during the
continuance of an Event of Default, (i) the Administrative Agent and the Lenders
shall collectively be limited to exercising such rights no more often than once
during any calendar year, (ii) visits by any Lender shall be coordinated with
the Borrowers through the Administrative Agent and (iii) any Lender electing to
exercise such rights shall notify the Administrative Agent and each other Lender
reasonably in advance of such exercise and the Administrative Agent and each
other Lender (and their representatives and independent contractors) shall be
given a reasonable opportunity to participate therein; provided, further, that
during the continuance of an Event of Default the Administrative Agent or any
Lender (or any of their respective representatives) may do any of the foregoing
under this Section at any time. Such inspection rights are subject to the
provisions of Section 10.07 and applicable Law and shall not extend to any
information covered by attorney-client or other legal privilege or to the extent
the exercise of such inspection rights would result in violation or other breach
of any third-party confidentiality agreements. The Administrative Agent and the
Lenders shall give such Borrower or such Material Subsidiary the opportunity to
participate in any discussions with the such Borrower’s or such Material
Subsidiary’s accountants.


51

--------------------------------------------------------------------------------

Exhibit 10.1




Section 6.11    Use of Proceeds. Subject to Section 7.07, the Borrowers shall
use the proceeds of any Borrowing for working capital and any other lawful
corporate purposes.


ARTICLE VII
NEGATIVE COVENANTS


Until the Commitment Termination Date has occurred and all Obligations have been
paid in full, each Borrower covenants and agrees with the Lenders that:
Section 7.01    Indebtedness. No Borrower will, nor will it permit any Material
Subsidiary to, create, incur, assume or suffer to exist any Debt, other than the
following:
(i)Debt under the Loan Documents;


(ii)Debt outstanding on the date hereof and listed on Schedule 7.01 and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Debt is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder;


(iii)Guarantees by (A) any Borrower in respect of Debt of any other Borrower,
(B) any Material Subsidiary (other than a Borrower) in respect of Debt of a
Borrower or (C) any Material Subsidiary (other than a Borrower) of Debt of any
wholly-owned Subsidiary, in each case if such Debt is otherwise permitted
hereunder;


(iv)Consolidated Operating Debt;


(v)Debt of a Borrower or any Material Subsidiary in respect of Capital Leases
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.02(viii);


(vi)Debt of any Person that becomes a Material Subsidiary of a Borrower after
the date hereof; provided that (A) such Debt exists at the time such Person
becomes a Material Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Material Subsidiary and (B) after giving
effect to such Person becoming a Material Subsidiary on a pro-forma basis, the
Borrowers shall be in compliance with the covenants in Section 7.09;


(vii)obligations of AHL or any Subsidiary to maintain the capital or solvency of
any of its Subsidiaries in accordance with the requirements of or under any
agreement with their respective Applicable Insurance Regulatory Authority;


(viii)Debt of (A) any Borrower owing to any Subsidiary that is not a Borrower if
such Debt is expressly subordinated to the prior payment in full of the
Obligations on terms reasonably acceptable to the Administrative Agent (provided
that such subordination terms shall permit regularly scheduled payments of
principal and interest if no Default or Event of Default has occurred and is
continuing), (B) any Borrower owing to any other Borrower and (C) any Subsidiary
that is not a Borrower owing to any Borrower or Subsidiary thereof;


52

--------------------------------------------------------------------------------

Exhibit 10.1


(ix)obligations and liabilities (whether directly or as a guarantor) of the
Material Subsidiaries arising under or in connection with treasury, depositary,
cash management, custodial, automated clearinghouse or transfer of funds
services or arrangements or similar services and arrangements incurred in the
ordinary course of business; and
(x)Debt of a Borrower or any Material Subsidiary not otherwise permitted under
clauses (i) through (ix) above, provided that both prior to, and after giving
effect to, the incurrence of such Debt on a pro forma basis, the Borrowers shall
be in compliance with the covenants in Section 7.09;
provided that the sum of (x) the aggregate principal amount of Unsubordinated
Debt plus (y) the aggregate outstanding amount of Debt and other obligations
secured by Liens incurred pursuant to Section 7.02(xxix) shall at no time exceed
5% of the Consolidated Net Worth of AHL as of the last day of the most recently
ended fiscal period for which financial statements have been delivered pursuant
to Section 4.01(a)(viii), Section 6.01(i) or Section 6.01(ii), as applicable.
Section 7.02    Liens. No Borrower will, nor will it permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(i)in the case of any Subsidiary that is not a Borrower or a Material
Subsidiary, any Liens other than Liens which encumber the Equity Interests of
another Subsidiary;
(ii)Liens existing on the date hereof and listed on Schedule 7.02 and any
refinancings, refundings, renewals or extensions thereof, provided that (A) the
property covered thereby is not changed and (B) the Debt secured or benefited
thereby is not increased except by (1) by the utilization of any existing
commitments thereunder, (2) accrued and unpaid interest and premiums thereon and
(3) underwriting discounts or other amount paid, and fees, commissions, premiums
(including tender premiums) and expenses (including upfront fees, original issue
discount or initial yield payments) incurred, in connection with any such
refinancing, refunding, renewal or extension;
(iii)Liens for Taxes not yet overdue or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(iv)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;
(v)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and securing letters of credit, bank guarantees or similar
instruments issued supporting such items;
(vi)deposits to secure the performance of bids, tenders, contracts, leases
(other than Debt), statutory obligations, bank guarantees or similar
instruments, surety and appeal bonds, letters of credit, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
(vii)easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances affecting real property which do not materially interfere
with the ordinary conduct of the business of the applicable Person;
(viii)Liens arising pursuant to an order of attachment, distraint or similar
legal process in connection with legal proceedings and securing judgments for
the payment of money and Liens arising under ERISA or the Code with respect to
an employee benefit plan (as defined in


53

--------------------------------------------------------------------------------

Exhibit 10.1


Section 313 of ERISA) not constituting an Event of Default under Section 8.01(h)
or Section 8.01(i), respectively;
(ix)Liens on the property of the Borrowers or any Material Subsidiary securing
(A) any part of the cost of acquisition, development, construction, alteration,
repair or improvement of such property or Debt incurred to finance any of the
foregoing (including any sale and leaseback transaction), (B) Capital Leases and
(C) any extension, renewal, refinancing or replacement of the Debt or
obligations secured by any such Lien referred to in clauses (A) and (B);
provided that (x) such Liens do not at any time encumber any property other than
the property financed by such Debt and the proceeds and products thereof,
accessions thereto, improvements thereon and after-acquired property that is
fixed or incorporated into such property (it being understood that individual
financings provided to a Borrower or any Subsidiary by any Person may be
cross-collateralized to other financings of such type provided by such Person or
its Affiliates) and (y) in the case of clause (A) the Debt secured thereby is
either Non-Recourse Debt with respect to the Borrowers and each of their
respective Subsidiaries or does not exceed the cost of the property being
acquired, developed, constructed, altered, repaired or improved or initial
financing thereof plus the costs incurred for delivery installation, maintenance
programs and items similar to the foregoing and, fees, costs and expenses
incurred in connection therewith;
(x)any Lien existing on any property or asset prior to the acquisition thereof
by the Borrowers or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (A) such Lien is not created in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (B) such Lien shall not apply to any other property or assets of
the Borrowers or any Subsidiary other than proceeds and products of the property
covered by such Lien, accessions thereto, improvements thereon and
after-acquired property that is fixed or incorporated into such property (it
being understood that individual financings provided by any Person may be
cross-collateralized to other financings of such type provided by such Person or
its affiliates) and (C) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof other than
by an amount equal to accrued and unpaid interest, premiums (including tender
premiums thereon) plus underwriting discounts or other amount paid, and fees,
commissions and expenses (including upfront fees, original issue discount or
initial yield payments) incurred in connection with any such extension, renewal
or replacement and by an amount equal to any existing commitments unutilized
thereunder;
(xi)Liens to secure obligations arising under Swap Contracts, to the extent
permitted hereunder;
(xii)Liens arising out of deposits or pledges by any Material Subsidiary of
cash, securities, portfolio investments or other property into collateral
trusts, reinsurance trusts or other collateral or escrow accounts with or for
the benefit of ceding companies or insurance regulators of such Material
Subsidiary;
(xiii)Liens securing Debt arising under Permitted Repo and Securities Lending
Agreements; provided, however, that no such Lien shall extend to or cover any
property or assets other than the securities subject thereto;
(xiv)Liens (A) arising from pledges of collateral to any Federal Home Loan Bank
to secure obligations under Funding Agreements with Federal Home Loan Banks or
Operating Debt described in clause (i)(B) of the definition thereof or (B) in
favor of the Federal Home Loan Banks to secure loans made by the Federal Home
Loan Banks to the Borrowers or any Material Subsidiary in the ordinary course of
business;
(xv)leases, subleases, licenses and sublicenses granted to others and not
interfering in any material respect with the business of any Borrower or any
Material Subsidiary


54

--------------------------------------------------------------------------------

Exhibit 10.1


and any interest or title of a lessor, sublessor, licensor or sublicensor under
any lease, sublease, license or sublicense;
(xvi)Liens arising from Uniform Commercial Code financing statements filed with
respect to Operating Leases, and consignments and/or bailments arrangements;


(xvii)Liens arising from pledges or deposits of cash, securities or portfolio
investments made by any Material Subsidiary that is a Regulated Insurance
Company (A) as a condition to obtaining or maintaining any licenses issued to it
by any Applicable Insurance Regulatory Authority or (B) as otherwise required to
comply with the requirement of applicable insurance Laws;


(xviii)Liens on assets pledged, deposited into an account or trust or otherwise
allocated as a separate account in connection with, and securing or specifically
available to satisfy obligations under, a Policy, Reinsurance Agreement or
Retrocession Agreement, in an amount reasonable and as required under the terms
of such Policy, Reinsurance Agreement or Retrocession Agreement (or the
documentation related thereto);


(xix)Liens securing Debt permitted under Section 7.01(ii);


(xx)Liens on assets of any Material Subsidiary that is a Designated Special
Purpose Subsidiary to secure its obligations in respect of a Regulatory Capital
Transaction incurred in the ordinary course of business; provided that at the
time such Liens were created, such Designated Special Purpose Subsidiary was not
a Material Subsidiary;


(xxi)rights of setoff or banker’s Liens on deposits of cash in favor of banks or
other depository institutions maintained in the ordinary course of business, but
not securing any Debt for borrowed money;


(xxii)Liens arising in the ordinary course of business on custody, securities or
commodities accounts in favor of the entity at which such accounts are
maintained, but not securing any Debt for borrowed money other than Debt
incurred in connection with or to facilitate the settlement of the purchase or
sale of securities in the ordinary course of business;


(xxiii)Liens of a collecting bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection in the ordinary course of
business;


(xxiv)Liens incurred in connection with the collection or disposition of
delinquent accounts receivable in the ordinary course of business;


(xxv)Liens on any cash earnest money deposit made by any Borrower or any
Subsidiary in connection with any letter of intent or acquisition agreement;


(xxvi)any Lien in favor of any of the Borrowers securing intercompany
obligations;


(xxvii)Liens that are contractual rights of setoff incurred in the ordinary
course of business;


(xxviii)Liens securing the Obligations; and




55

--------------------------------------------------------------------------------

Exhibit 10.1


(xxix)Liens on assets of the Borrowers and their Material Subsidiaries not
otherwise permitted above, provided that the sum of (x) the aggregate
outstanding amount of Debt and other obligations secured by Liens incurred
pursuant to this clause (xxix) plus (y) the aggregate principal amount of
Unsubordinated Debt shall not exceed 5% of the Consolidated Net Worth of AHL as
of the last day of the most recently ended fiscal period for which financial
statements have been delivered pursuant to Section 4.01(a)(viii), Section
6.01(i) or Section 6.01(ii), as applicable.


Section 7.03    Fundamental Changes; Dispositions of Equity Interests of
Material Subsidiaries. No Borrower will, nor will it permit any Material
Subsidiary to, directly or indirectly (x) merge, dissolve, liquidate,
consolidate with or into another Person or (y) Dispose of (whether in one
transaction or in a series of transactions) (1) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person
(other than the replacement of assets in its investment portfolio) or (2) all or
substantially all of the Equity Interests of any Material Subsidiary, except
that, if no Default has occurred and is continuing or would result therefrom:


(i)any Borrower or Material Subsidiary may merge with any one or more other
Borrowers or Subsidiaries, provided that (A) when a Borrower is merging with a
Subsidiary that is not a Borrower, the Borrower shall be the continuing or
surviving Person; and (B) when a Material Subsidiary is merging with another
Subsidiary (other than a Borrower), the Material Subsidiary shall be the
continuing or surviving Person (or the continuing or surviving Person shall be
designated by the Borrowers as a Material Subsidiary);


(ii)any Borrower or Material Subsidiary may merge or consolidate with any Person
to consummate an investment not prohibited by this Agreement; provided that (A)
in the case of a merger or consolidation involvingof a Borrower with a Person
that is not a Borrower, the Borrower shall be the continuing or surviving
Person; and (B) in the case of a merger or consolidation involving a Material
Subsidiary (other than a Borrower), the Material Subsidiary shall be the
continuing or surviving Person (or the continuing or surviving Person shall be
designated by the Borrowers as a Material Subsidiary);


(iii)any Borrower or Material Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or dissolution or otherwise) to any
other Borrower or Subsidiary; provided that (A) if the transferor in such a
transaction is a Borrower, then the transferee shall be another Borrower, and
(B) if the transferor in such a transaction is a Material Subsidiary, then the
transferee either (x) shall be a Borrower or (y) shall be (or shall be
designated by the Borrowers as) another Material Subsidiary and (C) in the case
of the Disposition of Equity Interests of a Subsidiary, such Equity Interests
may be Disposed of in accordance with Section 7.03(iv);


(iv)any Borrower or Material Subsidiary may Dispose of the Equity Interests of a
Subsidiary to another Subsidiary or to AHL; provided that if the transferor in
such a transaction is a Material Subsidiary, then the transferee either (x)
shall be a Borrower or (y) shall be (or shall be designated by the Borrowers as)
another Material Subsidiary; and


(v)any Material Subsidiary may liquidate or dissolve (and Dispose of its assets
in respect of its Equity Interests in connection therewith);


provided that, for the avoidance of doubt, nothing in this Section 7.03 shall be
deemed to limit, prohibit or restrict any Borrower or any Material Subsidiary
from entering into, amending or modifying any Policy, any


56

--------------------------------------------------------------------------------

Exhibit 10.1


Reinsurance Agreement or any Retrocession Agreement or providing collateral
security to the extent permitted by Section 7.02(xviii).
Section 7.04    Restricted Payments. No Borrower will, nor will it permit any
Subsidiary to, declare or make any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:


(i)each Subsidiary may (and may incur an obligation to) declare and make
Restricted Payments to any Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of such Equity
Interests in respect of which such Restricted Payment is being made;


(ii)each Borrower and each Subsidiary may (and may incur an obligation to)
declare and make Restricted Payments payable solely in common Equity Interests
of such Person;


(iii)Athene Life Re and, AUSA and Athene Annuity Re may (and may incur an
obligation to) declare and make Restricted Payments to (x) AHL, (y) another
Borrower or (z) any Subsidiary (including a Borrower) of AHL which is a direct
or indirect parent company of Athene Life Re, AUSA and/or Athene Annuity Re,
respectively;


(iv)each Borrower and each Subsidiary may (and may incur an obligation to)
purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from the substantially concurrent issue of new common Equity
Interests if after giving effect to such Restricted Payment on a pro-forma basis
no Default or Event of Default shall have occurred and be continuing at the time
of the declaration of such Restricted Payment;


(v)at any time prior to a Qualifying IPO, AHL may (and may incur an obligation
to) declare and make other Restricted Payments after the date hereof in an
amount not to exceed $100,000,000 in the aggregate if after giving effect to any
such Restricted Payment on a pro-forma basis no Default or Event of Default
shall have occurred and be continuing at the time of the declaration of such
Restricted Payment; and


(vi)at any time after a Qualifying IPO, AHL may (and may incur an obligation to)
declare and make any Restricted Payment if after giving effect to such
Restricted Payment on a pro-forma basis no Default or Event of Default shall
have occurred and be continuing at the time of the declaration of such
Restricted Payment.


This Section 7.04 shall not prohibit the payment of a Restricted Payment if such
Restricted Payment is made within 90 days of the declaration thereof provided
such Restricted Payment was not prohibited by this Section 7.04 at the time of
its declaration.


57

--------------------------------------------------------------------------------

Exhibit 10.1


Section 7.05    Transactions with Affiliates. No Borrower will, nor will it
permit any Subsidiary to, enter into any transaction of any kind with any
Affiliate of a Borrower, whether or not in the ordinary course of business,
other than any of the following:
(i)    with respect to transactions with the Sponsor or any other member of the
Sponsor Group, (A) such transactions as have been approved by the Conflicts
Committee of AHL in accordance with the Conflicts Committee Provisions, or (b)
such transactions as do not require the approval of the Conflicts Committee of
AHL under the Conflicts Committee Provisions, but which:
(1)    are fair and reasonable to the Borrowers and their Subsidiaries, taking
into account the totality of the relationships between the parties involved
(including other transactions that may be or have been particularly favorable or
advantageous to the Borrower and their Subsidiaries); or
(2)    are entered into on an arm’s-length basis; or
(3)    are approved by a majority of the disinterested members of the Board of
Directors;
(ii)    with respect to transactions with Affiliates other than the Sponsor or
other members of the Sponsor Group, (A) such transactions as have been approved
by a majority of the disinterested members of the Board of Directors, (B) such
transactions as have been approved by the audit committee of the Board of
Directors of AHL in accordance with the Related Party Transactions Policy, (C)
such transactions as do not require the approval of the audit committee of the
Board of Directors of AHL as a result of the size of the transaction in
accordance with the Related Party Transactions Policy, and (D) such transactions
as are deemed to be pre-approved or ratified, and accordingly do not require the
approval of the audit committee of the Board of Directors of AHL, in accordance
with the Related Party Transactions Policy; and
(iii)    transactions between or among any of the Borrowers and/or between and
among the Borrowers and/or any Subsidiaries thereof that are not otherwise
prohibited hereunder.
Section 7.06    Certain Restrictive Agreements. No Borrower will, nor will it
permit any Subsidiary to, enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that, directly or indirectly limits the
ability of any Subsidiary to make Restricted Payments to any Borrower or to
otherwise transfer property to any Borrower; provided that, the foregoing shall
not apply to (i) any limitation entered into in connection with a Regulatory
Capital Transaction, (ii) Contractual Obligations with a Governmental Authority,
(iii) Contractual Obligations entered into by a joint venture with respect to
which AHL or a Subsidiary is a joint venturer, (iv) customary limitations
contained in agreements relating to the sale of a Subsidiary or its assets
pending such sale, provided such limitations apply only to the Subsidiary or
such assets that is to be sold and such sale is permitted hereunder, (v)
limitations imposed by any agreement relating to secured Debt permitted by this
Agreement, any transaction giving rise to a Lien permitted by this Agreement or
any Swap Contract, in each case if such limitations apply only to the property
or assets securing or encumbered by such Debt, transaction (or obligation
thereunder) or Swap Contract, (vi) limitations contained in or arising under
indentures or debt instruments or other debt arrangements incurred or preferred
stock issued by a Borrower or any Subsidiary subsequent to the date hereof in
compliance with Section 7.01 that are not more restrictive, taken as a whole (as
determined in good faith by the Borrowers), than those applicable to the
Borrowers and their Subsidiaries in this Agreement on the date hereof, and (vii)
Contractual Obligations with respect to any Designated Special Purpose
Subsidiary. and (viii) any encumbrance, condition or restriction with respect to
a Person or assets pursuant to an agreement in effect on or before the date on
which such Person became a Subsidiary or was acquired by, merged into or
consolidated with a Borrower


58

--------------------------------------------------------------------------------

Exhibit 10.1


or a Subsidiary or such assets were acquired by the Borrower or any Subsidiary;
provided that any such encumbrance or restriction shall not extend to any Person
or the assets or property of a Borrower or any other Subsidiary other than the
Person and its Subsidiaries or the assets and property so acquired and that, in
the case of Indebtedness, was permitted to be incurred pursuant to this
Agreement.


Section 7.07    Use of Proceeds. No Borrower will, nor will it permit any
Subsidiary to, directly or, to the knowledge of any Borrower, indirectly, use
the proceeds of any Borrowing, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U or Regulation X of the Federal Reserve
Board) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund Debt originally incurred for such purpose, in each
case in violation of applicable margin regulations. No Borrower will use (or
permit any of its Subsidiaries to use) the proceeds of any Borrowing (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Embargoed Jurisdiction, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.


Section 7.08    Change in Nature of Business. No Borrower will engage, directly
or indirectly through its respective Subsidiaries, to any material extent in any
business other than (i) the Insurance Business, (ii) any business engaged in by
a Borrower or its Subsidiaries on or before the Effective Date or (iii) any
business reasonably related or incidental thereto or which is financial in
nature.


Section 7.09    Financial Covenants.
(a)Consolidated Net Worth. The Borrowers shall not permit Consolidated Net
Worth, calculated as of the last day of any fiscal quarter, to be less than the
sum of (A) $3,672,200,000 and (B) an amount equal to 50% of the net cash
proceeds received from the issuance and sale of Equity Interests of AHL or any
Subsidiary after the date of this Agreement (other than the issuance to a
Borrower or any Subsidiary).
(b)Consolidated Debt to Capitalization Ratio. The Borrowers shall not permit the
Consolidated Debt to Capitalization Ratio of AHL and its Subsidiaries to be
greater than 35%, in each case as of the last day of any fiscal quarter.




ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


Section 8.01    Events of Default. Any of the following shall constitute an
“Event of Default”:
(a)Non-Payment. Any Borrower:
i.shall fail to pay any principal of any Loan when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise; or
ii.shall fail to pay any interest on any Loan, any fee or any other amount
(other than an amount referred to in clause (a)(i) of this Section) payable
under this Agreement or under any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five or more Business Days.


(b)Representations and Warranties. Any representation or warranty made or deemed
made by or on behalf of any Borrower in or pursuant to this Agreement or any
other Loan Document or any


59

--------------------------------------------------------------------------------

Exhibit 10.1


amendment or modification hereof or thereof, or any waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, or any waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or, in the case of any such representation or warranty under this
Agreement or any other Loan Document already qualified by materiality, such
representation or warranty shall prove to have been incorrect) when made or
deemed made.


(c)Specific Covenants. Any Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Sections 6.03(i), 6.04(i) (with
respect to such Borrower’s existence) and 6.04(ii) or in Article VII.


(d)Other Defaults. Any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than those specified in clauses (a), (b) or (c) of this Section or in
Section 6.07 of this Agreement in respect of Debt or Swap Contracts in
circumstances where the failure to pay or perform the same would not give rise
to an Event of Default under clause (e) of this Section) and such failure shall
continue unremedied for a period of 30 or more days after notice thereof by the
Administrative Agent to the Borrowers.


(e)Cross-Default. Any Borrower or any Material Subsidiary shall (i) fail to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Debt (other than Debt
under the Loan Documents) having an aggregate principal amount of more than the
Threshold Amount in each case beyond the applicable grace period with respect
thereto, if any; (ii) fail to observe or perform any other agreement or
condition relating to any Debt having an aggregate principal amount of more than
the Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders or
beneficiary or beneficiaries of such Debt (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Debt in an aggregate principal amount of more
than the Threshold Amount to become due or to be repurchased, prepaid, defeased
or redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Debt in an aggregate principal amount of more than the
Threshold Amount to be made, prior to its stated maturity; provided that this
clause (e)(ii) shall not apply to (A) secured Debt that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such Debt,
if such sale or transfer is permitted or not restricted hereunder and such Debt
is repaid when required under the documents providing for such Debt or to the
mere declaration or exercise of redemption rights which declaration or exercise
is at the sole option of the holder of such Debt and (B) any voluntary
prepayment, redemption, repurchase, conversion or settlement with respect to any
debt security pursuant to its terms or (iii) fail to make when due one or more
required payments under one or more Swap Contracts (as a result of the
occurrence of an “Early Termination Date” (as defined in such Swap Contract))
arising from an “Event of Default” (as defined in such Swap Contract) with
respect to which such Borrower or Material Subsidiary is a “Defaulting Party”
(as defined in such Swap Contract), which payments are in an aggregate amount
exceeding the Threshold Amount; provided, however, that if any failure to pay or
perform described in the foregoing clauses (i), (ii) or (iii) shall be cured by
such Borrower or Material Subsidiary (as applicable), or waived by the holders
of such Debt, in each case prior to the exercise of any remedies under Section
8.02, then the Event of Default under this Section 8.01(e) by reason of such
failure to pay or perform shall be deemed likewise to have been thereupon cured
or waived.




60

--------------------------------------------------------------------------------

Exhibit 10.1


(f)Insolvency Proceedings, Etc. The occurrence of any of the following:


i.an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (A) liquidation, reorganization, rehabilitation or other relief
in respect of any Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Law now or hereafter in
effect or (B) the appointment of a receiver, rehabilitator, trustee, custodian,
sequestrator, conservator or similar official for any Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for a period of 60
or more days or an order or decree approving or ordering any of the foregoing
shall be entered; or


ii.any Borrower or any Material Subsidiary shall (A) voluntarily commence any
proceeding or file any petition seeking liquidation, rehabilitation,
reorganization or other relief under any Debtor Relief Law now or hereafter in
effect, (B) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (f)(i) of
this Section, (C) apply for or consent to the appointment of a receiver,
rehabilitator, trustee, custodian, sequestrator, conservator or similar official
for any Borrower or any Material Subsidiary or for a substantial part of its
assets, (D) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (E) make a general assignment for the
benefit of creditors or (F) take any corporate action for the purpose of
effecting any of the foregoing.;
provided that, for purposes of clarity, no merger, dissolution, liquidation,
consolidation or disposition permitted or not restricted by Section 7.03 (other
than a merger, dissolution, liquidation, consolidation or disposition under any
Debtor Relief Laws) shall constitute an Event of Default.
(g)Inability to Pay Debts; Attachment. Any Borrower or any Material Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due.


(h)Judgments. The entry against any Borrower or any Subsidiary of (i) a final
judgment or order for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer has been
notified of such judgment or order and does not deny coverage), or (ii) a
non-monetary final judgment or order that, either individually or in the
aggregate, has or would reasonably be expected to have a Material Adverse
Effect, and, in either case, there is a period of 45 consecutive days during
which such judgment or order remains unpaid, undischarged, unvacated, unbonded
or unstayed pending appeal.


(i)ERISA. The occurrence of an ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would reasonably be expected to have
a Material Adverse Effect.


(j)Change of Control. There occurs any Change of Control.


(k)Invalidity of Loan Documents. Any material provision of any Loan Document, at
any time after its execution and delivery, ceases to be in full force and
effect; or any Borrower or any other Person contests in writing the validity or
enforceability of any provision of any Loan Document; or any Borrower denies in
writing that it has any or further liability or obligation under any Loan
Document, or purports in writing to revoke, terminate or rescind any Loan
Document, in each case, for any reason other than as expressly permitted
hereunder or thereunder or in satisfaction in full of all non-contingent
Obligations.




61

--------------------------------------------------------------------------------

Exhibit 10.1


Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
i.declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
ii.declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers; and
iii.exercise on behalf of itself and the Lenders, all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.
Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.12, be applied by the Administrative Agent in the following order:
FIRST, to payment of that portion of the Obligations constituting fees,
indemnities and expenses (other than principal and interest but including fees,
charges and disbursements of counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
SECOND, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
THIRD, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
FOURTH, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
LAST, the balance, if any, after all of the Obligations have been paid in full,
to the Borrowers or as otherwise required by Law.


62

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE IX
ADMINISTRATIVE AGENT


Section 9.01    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Citibank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. Except to the
extent expressly set forth in Section 9.06, the provisions of this Article IX
are solely for the benefit of the Administrative Agent and the Lenders and no
Borrower shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Document (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


Section 9.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any of the Borrowers or
their respective Subsidiaries or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.


Section 9.03    Exculpatory Provisions.
(a)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Laws, including for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
(b)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary,


63

--------------------------------------------------------------------------------

Exhibit 10.1


under the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by a final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or the
event or events that give or may give rise to any Default unless and until a
Borrower or any Lender shall have given notice to the Administrative Agent
describing such Default and such event or events.
(c)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty, representation or other
information made or supplied in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
(d)Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any Person on behalf of any Lender, and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.


Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.




64

--------------------------------------------------------------------------------

Exhibit 10.1


Section 9.06    Resignation and Removal of Administrative Agent.


(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrowers. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrowers,
to appoint a successor Administrative Agent with the consent, so long as no
Event of Default has occurred and is continuing, of the Borrowers (such consent
not be unreasonably withheld), provided that no Ineligible Assignee may be
appointed successor Administrative Agent without the written consent of the
Borrowers. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above with the consent, so long as no Event of
Default has occurred and is continuing, of the Borrowers (such consent not be
unreasonably withheld). Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.


(b)Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is (without
taking into account any provision in the definition of “Defaulting Lender”
requiring notice from the Administrative Agent or any other party) a Defaulting
Lender pursuant to clause (v) of the definition thereof, the Required Lenders
(determined after giving effect to Section 10.01) may by written notice to the
Borrowers and such Person remove such Person as Administrative Agent and appoint
a replacement Administrative Agent hereunder with the consent, so long as no
Event of Default has occurred and is continuing, of the Borrowers (such consent
not be unreasonably withheld). Such removal will, to the fullest extent
permitted by applicable Laws, be effective on the earlier of the date (the
“Removal Effective Date”) (i) on which a replacement Administrative Agent is
appointed and (ii) which is 30 days after the giving of such notice by the
Required Lenders (regardless of whether a replacement Administrative Agent has
been appointed).


(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or Removal Effective Date, as applicable), and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.




65

--------------------------------------------------------------------------------

Exhibit 10.1


Section 9.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


Section 9.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Book Managers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.


Section 9.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrowers, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered by intervention in such proceeding or otherwise:
(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and
(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.


66

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE X
MISCELLANEOUS


Section 10.01    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrowers and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that (x) the
Administrative Agent and the Borrowers may, with the consent of the other(s),
amend, modify or supplement this Agreement and any other Loan Document to cure
any ambiguity, omission, typographical error, mistake, defect or inconsistency
if such amendment, modification or supplement does not adversely affect the
rights of the Administrative Agent or any Lender, to comply with local law or
the advice of local counsel or to cause one or more Loan Documents to be
consistent with other Loan Documents and (y) no such amendment, waiver or
consent shall:
(i)waive any condition set forth in Section 4.01 without the written consent of
each Lender;
(ii)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 4.02 or of any Default shall not be deemed an extension or
increase of the Commitment of any Lender);
(iii)postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby
(other than as a result of waiving an Event of Default in accordance with the
terms hereof);
(iv)reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (ii) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be required to amend the
definition of “Default Rate” or to waive any obligation of the Borrowers to pay
interest at the Default Rate;
(v)change the definition of “Applicable Percentage”, Section 2.10(a), Section
2.11, Section 8.03 or any other provision of this Agreement in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender;
(vi)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or
(vii)release the Guaranty, except as expressly permitted by the Loan Documents,
without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) any Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, to the fullest extent permitted
by applicable Laws, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Commitment and the outstanding Loans of
such Lender hereunder will not be taken into account in determining whether the
Required Lenders or all of the Lenders, as required, have approved any such
amendment or waiver (and the definition of “Required Lenders” will automatically
be


67

--------------------------------------------------------------------------------

Exhibit 10.1


deemed modified accordingly for the duration of such period); provided that any
such amendment or waiver that would increase or extend the term of the
Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender.
Section 10.02    Notices; Effectiveness; Electronic Communication.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as expressly provided
in Section 6.01 and subsection (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:


(i)if to any Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and


(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or any Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or


68

--------------------------------------------------------------------------------

Exhibit 10.1


communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any Agent-Related Person (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet.


(d)Change of Address, Etc. Each of the Borrowers and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrowers and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal or state securities laws.


(e)Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the
Administrative Agent and the Lenders and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrowers.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.




69

--------------------------------------------------------------------------------

Exhibit 10.1


Section 10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (i) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(ii) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.11), or (iii) any Lender from filing proofs
of claim or appearing and filing pleadings on its own behalf during the pendency
of a proceeding relative to the Borrowers under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (A) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (B) in addition to the matters set forth in
clauses (ii) and (iii) of the preceding proviso and subject to Section 2.11, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
Section 10.04    Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Borrowers shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and the
Agent-Related Persons (including the reasonable and documented fees and
disbursements of one counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all documented out-of-pocket
expenses incurred by the Administrative Agent or any Lender in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made hereunder, including all such
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided, that pursuant to this clause
(ii), the Borrowers shall not be required to reimburse such out-of-pocket
expenses of more than one counsel to the Administrative Agent and the Lenders
(and one local counsel to the Administrative Agent and the Lenders in any
relevant jurisdiction), unless the representation of one or more Lenders by such
counsel would be inappropriate due to the existence of an actual conflict of
interest, in which case the Borrowers shall also be required to reimburse the
fees, charges and disbursements of one additional counsel to all of such
affected Lenders taken as a whole.
(b)Indemnification by the Borrowers. Each of the Borrowers (other than Athene
Life Re and Athene Annuity Re) shall, jointly and severally, and Athene Life Re
shall, solely as to itself, and Athene Annuity Re shall, solely as to itself,
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including
reasonable and documented fees and disbursements of one counsel to the
Indemnitees taken as a whole and, solely in the case of a conflict of interest,
one additional counsel


70

--------------------------------------------------------------------------------

Exhibit 10.1


to all affected Indemnitees, taken as a whole), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by a Borrower arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, or (iii) any other claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by a Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee, (y) result from a claim brought by a Borrower against an Indemnitee
for a material breach of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (z) arise from any action, claim, litigation or proceeding
solely among the Indemnitees so long as such action, claim, litigation or
proceeding is not attributable to any act or omission by the Borrowers (other
than any claims against any Person in its capacity or in fulfilling its role as
an agent, Arranger or other similar role hereunder or under the other Loan
Documents, but in each case, solely to the extent such indemnification would not
be denied pursuant to clause (x) above). Each Indemnitee shall be obligated to
refund or return any and all amounts received pursuant to this Section 10.04(b)
to the extent such Indemnitee is not entitled to payment thereof in accordance
with the terms hereof. This Section 10.04(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
(c)Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to pay any amount required under subsection (a) or (b) of this Section to
be paid by it to the Administrative Agent (or any sub-agent thereof) or any
Related Party thereof (but without limiting the obligation of the Borrowers
under such subsection), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Applicable Percentage at such time) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender), provided
that, the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party thereof acting for the Administrative Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.10(d).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.


71

--------------------------------------------------------------------------------

Exhibit 10.1


(e)Payments. All amounts due under this Section shall be payable not later than
10 Business Days after demand therefor.
(f)Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.


Section 10.05    Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (ii) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (ii) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.


Section 10.06    Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:


(i)Minimum Amounts.


(1)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


72

--------------------------------------------------------------------------------

Exhibit 10.1


(2)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 or other than in $1,000,000 increments
thereabove unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed).


(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;


(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) and subsection (b)(v) of this
Section and, in addition:


(1)the written consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund and notice thereof
is provided to the Administrative Agent and the Borrowers; provided that the
Borrowers shall be deemed to have consented to any such assignment unless they
shall object thereto by written notice to the Administrative Agent within twenty
Business Days after having received notice thereof; and
(2)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)No Assignment to Certain Persons. No such assignment shall be made (A) to a
Borrower or any of the Borrowers’ respective Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of their respective subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B), (C) to a natural person or (D) absent the
written consent of the Borrowers (which consent may be given or withheld at the
Borrowers’ sole discretion), to any Person that was an Ineligible Assignee as of
the applicable Trade Date. For the avoidance of doubt, with respect to any
assignee that becomes an Ineligible Assignee after the Trade Date applicable to
its assignment (including as a result of the delivery of a notice pursuant to,
and/or the expiration of the notice period referred to in, the proviso to the
definition of “Ineligible Assignee”), (i) such assignee shall not retroactively
be disqualified from having become a Lender pursuant to such assigment and (ii)
such assignee will become an Ineligible Assignee in accordance with the
definition thereof notwithstanding the consummation of such assignment and


73

--------------------------------------------------------------------------------

Exhibit 10.1


the execution by the Borrowers of an Assignment and Assumption with respect to
such assignee. Notwithstanding the foregoing, any assignment to an assignee that
is or becomes an Ineligible Assignee (including any assignment in violation of
clause (b)(v)(D)) shall not be void, but the provisions of paragraph (f) below
shall apply.


(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment will be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the written consent of the Borrowers and the Administrative Agent,
the applicable pro-rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent and
each Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro-rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable Law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrowers or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Borrowers, any of the
Borrowers’ respective Affiliates or Subsidiaries or an


74

--------------------------------------------------------------------------------

Exhibit 10.1


Ineligible Assignee) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
For the avoidance of doubt: (i) each Lender shall be responsible for the
indemnity under Section 10.04(c) without regard to the existence of any
participation; and (ii) with respect to any participant that becomes an
Ineligible Assignee after the Trade Date applicable to its participation
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the proviso of the definition of
“Ineligible Assignee”), such participant shall not retroactively be disqualified
from having become a participant pursuant to the applicable participation
agreement. Notwithstanding the foregoing, any participation to a participant
that becomes an Ineligible Assignee shall be subject to the provisions of
paragraph (f) below.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (y) of the
first proviso to Section 10.01 that affects such Participant. The Borrowers
agree that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 (subject to the requirements and limitations therein, including
the requirements under Section 3.01 (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation)); provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under subsection
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after such Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.11 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitment or Loan or
any of its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided


75

--------------------------------------------------------------------------------

Exhibit 10.1


that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(f)Certain Provisions Pertinent to Ineligible Assignees. If any assignment is
made to any Ineligible Assignee without the Borrowers’ prior consent in
violation of paragraph (b)(v)(D) above, or if any Lender becomes an Ineligible
Assignee after the Trade Date of the applicable assignment to such Lender, the
Borrowers may, at their sole expense and effort, upon notice to the applicable
Ineligible Assignee and the Administrative Agent, (A) terminate the Commitment
of such Ineligible Assignee and repay all obligations of the Borrowers owing to
such Ineligible Assignee in connection with such Commitment and/or (B) require
such Ineligible Assignee to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in this Section 10.06), all of
its interest, rights and obligations under this Agreement and related Loan
Documents to an Eligible Assignee that shall assume such obligations at a
purchase price equal to the lesser of (x) the principal amount thereof and (y)
the amount that such Ineligible Assignee paid to acquire such interests, rights
and obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to such Ineligible Assignee
hereunder and under the other Loan Documents; provided that (i) the Borrowers
shall have paid to the Administrative Agent the assignment fee (if any)
specified in 10.06(b) and (ii) such assignment does not conflict with applicable
Laws.
Notwithstanding anything to the contrary contained in this Agreement, (i)
Ineligible Assignees that are either Lenders or participants of Lenders will not
(A) have any inspection rights or the right to receive information, reports or
other materials provided to Lenders by the Borrowers, the Administrative Agent
or any other Lender, (B) attend or participate in meetings attended by the
Lenders and the Administrative Agent or (C) access any electronic site
established for the Lenders or confidential communications from counsel to or
financial advisors of the Administrative Agent or the Lenders and (ii)(A) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Administrative Agent
or any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Loan Document, each Ineligible Assignee (whether a
direct Lender or a participant) will be deemed to have consented in the same
proportion as the Lenders that are not Ineligible Assignees consented to such
matter, and (B) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (“Plan of Reorganization”), each
Ineligible Assignee (whether a direct Lender or a participant) hereby agrees (1)
not to vote on such Plan of Reorganization, (2) if such Ineligible Assignee does
vote on such Plan of Reorganization notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Plan of Reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).
The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, (i) to post the list of Ineligible
Assignees provided by the Borrower and any updates thereto from time to time
(collectively, the “Ineligible Institution List”) on the Platform, including
that portion of the Platform that is designated “Public Side Information”, and
(ii) to provide the Ineligible Institution List to each Lender requesting the
same.


76

--------------------------------------------------------------------------------

Exhibit 10.1


Section 10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (i)
to its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same (or at least as restrictive) as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (B) any
actual or prospective counterparty (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, or derivative or other similar transaction under
which payments are to be made by reference or to any credit insurance provider
in each case relating to any Borrower and its obligations, this Agreement or
payments hereunder, (C) any rating agency, or (D) the CUSIP Service Bureau or
any similar organization, (vii) with the written consent of the Borrowers or
(viii) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers. For purposes of
this Section, “Information” means all information received from the Borrowers or
any of their respective Subsidiaries relating to the Borrowers or any of their
respective Subsidiaries or any of their respective businesses, including the
identity of Ineligible Assignees, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrowers or any of their respective Subsidiaries,
provided that, in the case of information received from the Borrowers or any of
their respective Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (i) the
Information may include material non-public information concerning the Borrowers
or a Subsidiary, as the case may be, (ii) it has developed compliance procedures
regarding the use of material non-public information and (iii) it will handle
such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrowers, excluding any
custodial, trust or special reserve accounts, against any and all of the
obligations of the Borrowers, now or hereafter existing under this Agreement or
any other Loan Document to such Lender or its Affiliates, irrespective of
whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrowers may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender exercises any such right of setoff, (x) all amounts so set
off will be paid over


77

--------------------------------------------------------------------------------

Exhibit 10.1


immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.12(a) and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender will provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Borrowers and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.


Section 10.09    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrowers. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.


Section 10.10    Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.


Section 10.11    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.


Section 10.12    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (i) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good


78

--------------------------------------------------------------------------------

Exhibit 10.1


faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.


Section 10.13    Replacement of Lenders. If the Borrowers are entitled to
replace a Lender pursuant to the provisions of Section 3.06 or if any Lender is
a Defaulting Lender or Non-Consenting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
(i)the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);
(iii)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(iv)such assignment does not conflict with applicable Laws;
(v)no Default or Event of Default shall have occurred and be continuing on the
date of such assignment; and
(vi)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
Section 10.14    Governing Law; Jurisdiction; Etc.
(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)SUBMISSION TO JURISDICTION. (i) EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE ADMINISTRATIVE AGENT
AND THE


79

--------------------------------------------------------------------------------

Exhibit 10.1


LENDERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS. (ii) EACH OF THE
ADMINISTRATIVE AGENT AND THE LENDERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY OF THE BORROWERS IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN (x) THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF OR (y) THE COURTS OF THE
JURISDICTION OF INCORPORATION OR FORMATION OF THE APPLICABLE BORROWER AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH COURTS. (iii) EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY ACTION, LITIGATION OR PROCEEDING REFERRED TO IN THIS PARAGRAPH
(b) SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON
THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(c)WAIVER OF VENUE. (i) EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b)(i) OF THIS
SECTION. EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT. (ii) EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b)(ii) OF THIS SECTION. EACH OF THE BORROWERS HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)Appointment of Process Agent. (i) Each Borrowerof AHL, AUSA and Athene Life
Re hereby irrevocably appoints Corporation Service Company, with an address on
the date hereof at 80 State Rd., Albany, New York, 12207, its authorized agent
to accept and acknowledge service of any and all process which may be served in
any suit, action or proceeding of the nature referred to in this Section 10.14
and consents(ii) Athene Annuity Re hereby irrevocably appoints C T Corporation
System, with an address on the date hereof at 111 8th Avenue, New York, New York
10011, its authorized agent to receive service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in this
Section 10.14 and to forward such process to Athene Annuity Re. Corporation
Service Company and C T


80

--------------------------------------------------------------------------------

Exhibit 10.1


Corporation System each consent to process being served in any such suit, action
or proceeding upon Corporation Service Company or C T Corporation System,
respectively, in any manner or by the mailing of a copy thereof by registered or
certified mail, postage prepaid, return receipt requested, to the Borrower’s
address referred to in Section 10.02, as the case may be. Each of the Borrowers
agrees that such service (i) shall be deemed in every respect effective service
of process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by Law, be taken and held to be valid personal service
upon and personal delivery to it. Nothing in this Section 10.14(e) shall affect
the right of any Lender to serve process in any manner permitted by Law or limit
the right of any Lender to bring proceedings against any Borrower in the courts
of any jurisdiction or jurisdictions.


Section 10.15    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 10.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree, and acknowledges its Affiliates’
understanding, that: (i)(A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders,
are arm’s-length commercial transactions between the Borrowers and their
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrowers have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) the Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii)(A) the Administrative Agent, each of the
Arrangers and each of the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrowers or any of their Affiliates, or any other Person and (B) none
of the Administrative Agent, any Arranger nor any Lender has any obligation to
the Borrowers or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their Affiliates, and none of the Administrative Agent, any Arranger nor any
Lender has any obligation to disclose any of such interests to the Borrowers or
their Affiliates. To the fullest extent permitted by law, the Borrowers hereby
waive and release any claims that they may have against the Administrative
Agent, the Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.




81

--------------------------------------------------------------------------------

Exhibit 10.1


Section 10.17    Electronic Execution of Assignments and Certain Other
Documents. The words “execution”, “signed”, “signature”, and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


Section 10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act. The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.


Section 10.19    Judgment Currency.
(a)The obligations of the Borrowers hereunder and under the other Loan Documents
to make payments in a specified currency (the “Obligation Currency”) shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to it under this Agreement or
another Loan Document. If, for the purpose of obtaining or enforcing judgment
against any Borrower in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the “Judgment Currency”) an
amount due in the Obligation Currency, the conversion shall be made, at the rate
of exchange (as quoted by the Administrative Agent or if the Administrative
Agent does not quote a rate of exchange on such currency, by a known dealer in
such currency designated by the Administrative Agent) determined, in each case,
as of the Business Day immediately preceding the date on which the judgment is
given (such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
(b)If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Borrower covenants and agrees to pay, or cause to be paid, or remit, or cause to
be remitted, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.
(c)For purposes of determining any rate of exchange or currency equivalent for
this Section 10.19, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.




82

--------------------------------------------------------------------------------

Exhibit 10.1


Section 10.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
  
[Signature pages follow]






83

--------------------------------------------------------------------------------


Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
ATHENE HOLDING LTD.




By:        
Name:    Zachary E. Jones
Title:    Senior Vice President, Chief Accounting Officer




ATHENE LIFE RE LTD.




By:        
Name:    Frank L. Gillis
Title:    Chief Executive Officer
ATHENE USA CORPORATION
By:        
Name:    Guy Hudson Smith, III
Title:    President


[Signature Page to Credit AgreementSIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Exhibit 10.1




CITIBANK, N.A., as Administrative Agent and a Lender




By:        
Name:    
Title:    


[Signature Page to Credit AgreementSIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Exhibit 10.1






BARCLAYS BANK PLC, as a Syndication Agent and a Lender




By:        
Name:    
Title:


[Signature Page to Credit AgreementSIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Exhibit 10.1






ROYAL BANK OF CANADA, as a Syndication Agent and a Lender




By:        
Name:    
Title:




[Signature Page to Credit AgreementSIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Exhibit 10.1




[•], as a Documentation Agent and a Lender




By:        
Name:    
Title:




[Signature Page to Credit AgreementSIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Exhibit 10.1




[•], as a Documentation Agent and a Lender




By:        
Name:    
Title:


[Signature Page to Credit AgreementSIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Exhibit 10.1






[•], as a Lender




By:        
Name:    
Title:












































[Signature Page to Credit AgreementSIGNATURE PAGE TO CREDIT AGREEMENT]

